



CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.












PROMOTION AGREEMENT
by and between
JANSSEN BIOTECH, INC.
and
IMMUNOMEDICS, INC.


Dated as of: April 5, 2019

















































--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE 1 DEFINITIONS
1


 
 
 
 
ARTICLE II BRAND PLAN
10


 
2.1
Brand Plan Generally
10


 
2.2
Contents of Brand Plan
10


 
 
 
 
ARTICLE III PROMOTION
12


 
3.1
Scope
12


 
3.2
Detailing Requirements
13


 
3.3
Sales Representatives
14


 
3.4
Promotional Materials
15


 
3.5
Product Sales
16


 
3.6
Product Recall
16


 
3.7
Product Return
17


 
 
 
 
ARTICLE IV GOVERNANCE
17


 
4.1
Authority
17


 
4.2
Joint Commercial Team
17


 
4.3
BALVERSA Sales Advisory Team
18


 
 
 
 
ARTICLE V COMPENSATION
18


 
5.1
Definitions
18


 
5.2
Service Fees
18


 
5.3
Milestones
19


 
5.4
Costs
20


 
5.5
Reports and Payments
20


 
 
 
 
ARTICLE VI REGULATORY MATTERS
21


 
6.1
Regulatory Approvals
21


 
6.2
Pharmacovigilance Procedures
22


 
6.3
Product Complaints
22


 
6.4
Post-Marketing Surveillance
22


 
6.5
Product Medical Inquiries
22


 
6.6
Companion Diagnostic Inquiries
22


 
6.7
Access, Affordability and Patient Support Inquiries
23


 
 
 
 
ARTICLE VII BOOKS, RECORDS AND AUDIT RIGHTS
23


 
7.1
Books and Records
23


 
7.2
Books and Records Audits
23


 
 
 
 
ARTICLE VIII TERM AND TERMINATION
24


 
8.1
Term; Termination
24


 
8.2
Effect of Termination or Expiration
26


 
8.3
Suspension of Product Promotion
28








--------------------------------------------------------------------------------





ARTICLE IX CONFIDENTIALITY; RESTRICTIVE COVENANTS
28


 
9.1
Confidentiality
28


 
9.2
Exclusivity
31


 
9.3
Restrictions on Promotions
31


 
9.4
Limitation on Soliciting Employees
31


 
 
 
 
ARTICLE X INTELLECTUAL PROPERTY
32


 
10.1
Use of Trademarks
32


 
10.2
Ownership of Intellectual Property Rights
32


 
10.3
Prosecution and Maintenance
33


 
10.4
Enforcement against Infringement
33


 
10.5
Third Party Infringement Claims
33


 
 
 
 
ARTICLE XI REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS
33


 
11.1
Representations of Authority
33


 
11.2
Consents
33


 
11.3
No Conflict
33


 
11.4
Enforceability
33


 
11.5
Sales Representatives and Other Company Employees
34


 
11.6
Other Compliance Matters
34


 
11.7
Infringement of Third Party Intellectual Property; Clinical Trial Data
36


 
11.8
Disclaimer
36


 
 
 
 
ARTICLE XII INDEMNIFICATION; LIMITS ON LIABILITY
37


 
12.1
Scope of Indemnification
37


 
12.2
Notice and Control of Actions
38


 
12.3
Limitations on Liability
39


 
 
 
 
ARTICLE XIII DISPUTE RESOLUTION
39


 
13.1
Disputes
39


 
13.2
Negotiation
39


 
13.3
Mediation
40


 
13.4
Arbitration
40


 
13.5
Confidentiality
42


 
 
 
 
ARTICLE XIV MISCELLANEOUS
42


 
14.1
Press Announcements
42


 
14.2
Force Majeure Event
42


 
14.3
Independent Contractors
43


 
14.4
Performance by Affiliates
43


 
14.5
Notices
43


 
14.6
Entire Agreement
44


 
14.7
Amendments; Assignment
44


 
 
 
 












--------------------------------------------------------------------------------





 
14.8
Non-Waiver of Rights
 
 
14.9
Further Assurances and Cooperation
 
 
14.1
Severability
 
 
14.11
Binding Effect
 
 
14.12
Counterparts; Facsimile Signatures
 
 
14.13
Third Party Beneficiaries
 
 
14.14
Governing Law
 
 
14.15
Construction
 
 
 
 
 
Schedule 1.16
Janssen Universal Calendar
 
 
 
 
 
Schedule 6.2
Pharmacovigilance Provisions
 
 
 
 
 
Exhibit A
Brand Plan
 
 
 
 
 
Exhibit B
Detailing Requirements
 
 
 
 
 
Exhibit C
Records and Information Management Requirements
 
 
 
 
 
Exhibit D
Health Care Compliance Provisions
 
 
 
 
 






--------------------------------------------------------------------------------







PROMOTION AGREEMENT


This PROMOTION AGREEMENT (this “Agreement”) dated as of April 5, 2019 (the
“Effective Date”), is entered into by and between Janssen Biotech, Inc., a
corporation organized under the laws of Pennsylvania (“Janssen”) and
Immunomedics, Inc., a corporation organized under the laws of Delaware
(“Company”).


WHEREAS, before the Effective Date, Janssen submitted an application for
approval to market and/or sell the Product (defined below) for the Initial
Indication (defined below) in the Territory (defined below); and


WHEREAS, Janssen now wishes to engage Company to Promote (defined below) the
Product for the Initial Indication in the Territory and Company wishes to be so
engaged, subject to and upon the terms and conditions set forth in this
Agreement;


NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and undertakings contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:


ARTICLE I
DEFINITIONS


Unless otherwise defined herein, capitalized terms used in this Agreement have
the meanings set forth in this Article I.


1.1    “Acquirer” has the meaning set forth in Section 9.2.


1.2    “Acquisition” has the meaning set forth in Section 9.2.


1.3    “Action” means any claim, action, cause of action or suit (whether in
contract or tort or otherwise), litigation (whether at law or in equity, whether
civil or criminal), assessment, arbitration, investigation, hearing, charge,
complaint, demand, notice or proceeding from, by or before any Governmental
Authority.


1.4    “Affiliate” means with respect to a Party, any Person that is directly or
indirectly controlling, controlled by or under common control with such Party at
the time that the determination of affiliation is made. For the purposes of this
definition, “control” of a Person means (a) beneficial ownership of at least
fifty percent (50%) of the voting securities or other comparable equity
interests of such Person (whether directly or pursuant to any option, warrant or
other similar arrangement) or (b) the possession, directly or indirectly, of the
power to direct the management and policies of such Person, whether through the
ownership of voting securities, by contract, declaration of trust or otherwise,
and the terms “controlling” and “controlled” shall have meanings correlative to
the foregoing.


1.5    “Agreement” has the meaning set forth in the preamble to this Agreement.


1.6    “Approval Date” means the date upon which Marketing Approval is received
for







--------------------------------------------------------------------------------





the Product for the Initial Indication.


1.7    “Audit Report” has the meaning set forth in Section 7.2.2.


1.8    “Audited Party” has the meaning set forth in Section 7.2.1.


1.9    “Auditing Party” has the meaning set forth in Section 7.2.2.


1.10    “Balversa-only Target” has the meaning set forth in Exhibit B.


1.11    “Baseline” has the meaning set forth in Section 5.1.1.


1.12    “Books and Records” has the meaning set forth in Section 7.1.


1.13    “Brand Plan” has the meaning set forth in Section 2.1.


1.14    “BSAT” has the meaning set forth in Section 4.3.1.


1.15    “Business Day” means any day other than a Saturday or a Sunday or other
day on which commercial banks are authorized or required to be closed in New
York, New York.


1.16    “Calendar Quarter” means a calendar quarter based on that certain
universal calendar system used by Janssen and each of its Affiliates for
internal business purposes (a copy of which calendar for 2019 and 2020 is
attached hereto as Schedule 1.16), such that each Calendar Quarter ends on the
last date of the calendar quarter indicated on Schedule 1.16 (the “Quarter End
Date”) and begins on the date following the Quarter End Date of the preceding
Calendar Quarter.


1.17    “Calendar Year” means a calendar year based on that certain universal
calendar system used by Janssen and each of its Affiliates for internal business
purposes (a copy of which calendar for 2019 and 2020 is attached hereto as
Schedule 1.16), such that each Calendar Year ends on the fourth Quarter End Date
for such year and begins on the date following the fourth Quarter End Date of
the preceding Calendar Year.


1.18    “Call” means an in-person visit by an adequately trained sales
representative to the office of a health care professional in the Territory for
the purpose of promoting or presenting one or more pharmaceutical products.


1.19    “Call Plan” has the meaning set forth in Section 2.2.3.


1.20    “CPR Mediation Procedure” has the meaning set forth in Section 13.3.1.


1.21    “CPR Rules” has the meaning set forth in Section 13.4.


1.22    “Companion Diagnostic” means the diagnostic test approved by FDA
concurrently with the Product for use in conjunction with the Product.


    





--------------------------------------------------------------------------------





1.23    “Company” has the meaning set forth in the preamble to this Agreement.


1.24    “Company Indemnified Parties” has the meaning set forth in Section
12.1.1.


1.25    “Company Internal Detail Reporting System” means the data and records
collected by Company and its Affiliates, in accordance with its standard
business practice, to monitor Details made by Sales Representatives, which, with
respect to the Product, include the date a Detail was made, the name of the
Target to whom the Detail was made, the indication(s) for which the Product was
presented, and the identity of the Sales Representative who delivered the
Detail.


1.26    “Company Product” means the drug that is being developed by Company on
the Effective Date, known as “IMMU-132” or sacituzumab govitecan.


1.27    “Company Product Approval Date” means the date upon which Marketing
Approval is first received in the Territory for the Company Product.


1.28    “Company Trademark” means any Trademark owned by Company or any of its
Affiliates.


1.29    “Competing Product” means any pharmaceutical product that is (a)
approved specifically for use, in the treatment of urothelial cancer in any
patient population in the Territory or (b) a fibroblast growth factor receptor
inhibitor. If the Parties agree to extend the Term beyond the Expiration Date,
Competing Product shall not include Company Product after the Expiration Date.


1.30    “Confidential Information” of a Party means (a) all non-public or
proprietary information and data (including clinical data, technology, trade
secrets, design specifications, dossiers, manufacturing formulae, manufacturing
procedures and instructions, methods and processes, formats, designs,
applications and programs, raw material supply arrangements, projections,
prescriber and target data, pharmacy data, sales data, analyses, rebate
agreements, promotion plans, detailing information, financial statements,
customer and target lists, marketing plans, budgets, Third Party contracts,
market research data, pricing, reimbursement and costs relating to the Product)
that is disclosed by or on behalf of such Party or any of its Affiliates to the
other Party, any of its Affiliates or any of their respective employees, agents
or contractors pursuant to or in connection with this Agreement and (b) any
other non-public or proprietary information and data that is expressly deemed in
this Agreement to be Confidential Information of such Party, whether or not
disclosed by or on behalf of such Party to the other Party, any of its
Affiliates or any of their respective employees, agents or contractors, in each
case ((a) and (b)) without regard to whether any of the foregoing is marked
“confidential” or “proprietary,” or in oral, written, graphic or electronic
form.


1.31    “Cumulative Net Sales” has the meaning set forth in Section 5.1.1.


1.32    “Cure Period” has the meaning set forth in Section 8.1.4.







--------------------------------------------------------------------------------





1.33    “Detail” means an in-person presentation of the Product and its uses for
the Initial Indication made by an adequately trained sales representative during
a Call to one or more Health Care Professionals in the Territory during which
the sales representative describes the Product and such use(s) in a fair and
balanced manner consistent with (a) the Product Label and Insert and any
Promotional Materials approved in accordance with this Agreement, and (b) the
other requirements of this Agreement, the Promotion Rules and applicable Laws,
but shall not include reminder details or e-details, as such terms are generally
understood in the pharmaceutical industry in the Territory, or any presentations
made at conventions, consulting programs or similar gatherings, other than a
pre-arranged or scheduled meeting at such gathering between the sales
representative and a Health Care Professional. When used as a verb, “Detail”
means to deliver the presentation described in this definition. “Detailing”
shall have a corresponding meaning.


1.34    “Detailing Period” means each of the following periods: (a) the period
beginning on the Start Date and ending on September 30, 2019; (b) October 1,
2019 through December 31, 2019; and (c) January 1, 2020 through March 31, 2020.


1.35    “Diligent Efforts” means, with respect to an activity to be undertaken
by a Party pursuant to this Agreement, the level of efforts and resources
normally used by such Party with respect to a pharmaceutical product owned or
controlled by such Party, or to which such Party has similar rights, which
product is of similar market potential and strategic value and is at a similar
stage in its development or life as is the Product, taking into account all
relevant factors, including issues of safety, efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the Product,
regulatory matters, profitability of the Product and other relevant commercial
factors.


1.36    “Disclosing Party” has the meaning set forth in Section 9.1.3.


1.37    “Disputes” has the meaning set forth in Section 13.1.


1.38    “Dual Target” has the meaning set forth in Exhibit B.


1.39    “Effective Date” has the meaning set forth in the preamble to this
Agreement.


1.40    “Expiration Date” means March 31, 2020.


1.41    “FDA” means the United States Food and Drug Administration or any
successor agency thereto.


1.42    “Fee Notice” has the meaning set forth in Section 5.5.1.


1.43    “First Position Detail” means, with respect to any product, a detail or
presentation that is dedicated solely to such product and constitutes at least
70% of the total presentation time for all products presented during a Call in
which such product is the first product presented to the health care
professional.





--------------------------------------------------------------------------------





1.44    “Force Majeure” has the meaning set forth in Section 14.2.


1.45    “GAAP” means United States generally accepted accounting principles
applied on a consistent basis. Unless otherwise defined or stated, financial
terms shall be calculated by the accrual method under GAAP.


1.46    “Governmental Authority” means any government (including any national,
federal, state or local government), or political subdivision thereof, or any
multinational or other organization, authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal, or any
governmental arbitrator or arbitral body (or any department, bureau or division
of any of the foregoing).


1.47    “Health Care Professional” means a health care professional with
prescribing authority who treats urothelial cancer.


1.48    “Indemnified Party” has the meaning set forth in Section 12.2.1.


1.49    “Indemnifying Party” has the meaning set forth in Section 12.2.1.


1.50    “Initial Indication” means the first indication for which the Product
receives Marketing Approval in the Territory, which the Parties expect to be
treatment of adult patients with locally advanced or metastatic urothelial
carcinoma which has (a) susceptible FGFR 3 or 2 genetic alterations and (b)
progressed during or following at least one line of prior platinum-containing
chemotherapy including within 12 months of neoadjuvant or adjuvant
platinum-containing chemotherapy, where patients are selected for therapy based
on an FDA-approved companion diagnostic for the Product; provided, however,
that, with respect to any such indication for which the Product receives
Marketing Approval from the FDA, “Initial Indication” shall be defined by the
exact wording used in the Product Label and Insert as so approved.


1.51    “Janssen” has the meaning set forth in the preamble to this Agreement.


1.52    “Janssen Brand Usage Guidelines” means Janssen’s group guidelines on the
Janssen brand visual and verbal identity as they apply to the Trademarks of
Janssen and its Affiliates and the use of other companies’ names and logos, as
notified to Company by Janssen from time to time.


1.53    “Janssen Indemnified Parties” has the meaning set forth in Section
12.1.2.


1.54    “Joint Commercial Team” has the meaning set forth in Section 4.2.1.


1.55    “Launch Date” means the date of the commercial launch of the Product in
the Territory selected by Janssen. As of the Effective Date, the Parties expect
that the Launch Date shall be on or about May 1, 2019.





--------------------------------------------------------------------------------





1.56    “Laws” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law in any country, state, province,
county, city or other political subdivision, and includes any rule or regulation
of any Governmental Authority that may be in effect from time to time in the
Territory.


1.57    “License Agreement” means that certain Collaboration and License
Agreement between Janssen Pharmaceutica N.V. and Astex Therapeutics Limited
executed in June 2008, as amended, pursuant to which Janssen was granted a
license under one or more patents covering the Product.


1.58    “Losses” has the meaning set forth in Section 12.1.1.


1.59    “Marketing Approval” means, with respect to any product, approval by the
FDA of an NDA for such product.
    
1.60    “Milestone Event” has the meaning set forth in Section 5.3.


1.61    “Milestone Payment” has the meaning set forth in Section 5.3.


1.62    “Minimum Number of Details Requirement” has the meaning set forth in
Exhibit B.


1.63    “Minimum PDE Requirement” has the meaning set forth in Exhibit B.


1.64    “Minimum Reach Requirement” has the meaning set forth in Exhibit B.


1.65    “Minimum Top Target Requirement” has the meaning set forth in Exhibit B.


1.66    “NDA” means, with respect to any product, a New Drug Application for
such product and all supplements to such New Drug Application filed pursuant to
the requirements of the FDA.


1.67    “Net Sales” means [***].


1.68    “Other Company Employees” has the meaning set forth in Section 2.2.2(a).


1.69    “Party” means each of Janssen and Company, which together are referred
to as the “Parties”.


1.70    “Passing Score” has the meaning set forth in Section 2.2.2(c).


1.71    “Payee Party” means, with regards to a payment pursuant to this
Agreement, the Party that receives such payment from the other Party under this
Agreement.


1.72    “Paying Party” means, with regards to a payment pursuant to this
Agreement, the Party that makes such payment to the other Party under this
Agreement.





--------------------------------------------------------------------------------





1.73    “PDE” shall mean, with respect to any product, a primary detail
equivalent, which consists of either a First Position Detail of such product or
two Second Position Details of such product, such that a First Position Detail
shall count as [***] PDE and a Second Position Detail shall count as [***] PDE.
    
1.74    “Performance Failure Notice” has the meaning set forth in Section
3.2.4(b).
    
1.75    “Person” means, as applicable, an individual, sole proprietorship,
partnership, limited partnership, limited liability partnership, corporation,
limited liability company, business trust, joint stock company, trust,
incorporated association, joint venture or similar entity or organization,
including a Governmental Authority.


1.76    “PMS” has the meaning set forth in Section 6.4.


1.77    “Product” means any or each of the tablets containing erdafitinib as its
sole active ingredient in a dosage amount of 3 mg, 4 mg or 5 mg and that is
currently expected to be approved by the FDA for the Initial Indication, as
currently manufactured by or on behalf of Janssen or its Affiliate and planned
to be marketed under the trademark BALVERSA™.


1.78    “Product Complaint” means an oral, written or electronic communication
from any Person that implies dissatisfaction regarding the identity, purity,
quality or stability of the Product.


1.79    “Product Label and Insert” means (a) all labels and other written,
printed or graphic material affixed to any container, packaging or wrapper
utilized with the Product; and (b) any written material physically accompanying
the Product, including the Product package inserts.


1.80    “Product-Specific Training” means training with respect to (a) sales and
scientific materials regarding the disease state information on urothelial
cancer, (b) currently available clinical data supporting use of the Product for
the treatment of urothelial cancer, and (c) clinical data for products that
compete with the Product.


1.81    “Product Trademarks” means any Trademarks as may be selected by Janssen
and its Affiliate, in their sole discretion, for use in connection with the
Product in the Territory, including any Trademark owned or controlled by Janssen
or its Affiliates that includes the name “BALVERSA”. For purposes of clarity,
the term “Product Trademark” shall not include the corporate names and logos of
either Party.


1.82    “Promotion” means the (a) Detailing of the Product in the Territory for
the Initial Indication and (b) performance of the other promotional activities
for the Product set forth in the Brand Plan. “Promote” and “Promoting,” when
used as a verb, means to engage in such Promotion.


1.83    “Promotion Rules” means: (a) the PhRMA Code on Interactions with Health
Care Professionals; and (b) upon reasonable notice by Janssen to Company, any
other similar rules,





--------------------------------------------------------------------------------





policies or procedures with respect to the promotion of pharmaceutical products
in the Territory that Janssen deems necessary or advisable to follow (including
Janssen’s compliance policies).


1.84    “Promotional Materials” has the meaning set forth in Section 3.4.2.


1.85    “Quarter End Date” has the meaning set forth in Section 1.16.


1.86    “Receiving Party” has the meaning set forth in Section 9.1.3.


1.87    “Regulatory Approval” means all technical, medical and scientific
licenses, registrations, authorizations and approvals (including Marketing
Approvals and labeling approvals) of all applicable Regulatory Authorities
necessary for the commercial distribution, marketing, promotion, offer for sale,
use, import and sale of a pharmaceutical product in a regulatory jurisdiction.


1.88    “Regulatory Authority” means any authority, agency, commission, official
or other instrumentality inside or outside the Territory, including the FDA,
having jurisdiction over the manufacture of Product for sale in the Territory,
or over the commercial distribution, marketing, promotion, offer for sale, use,
import or sale of the Product in the Territory.


1.89    “Remediation Plan” has the meaning set forth in Section 3.2.4(b).


1.90    “Sales Force” has the meaning set forth in Section 3.3.2(a).


1.91    “Sales Representative” means a sales representative used by Company to
perform Details of the Product for the Initial Indication to Health Care
Professionals in the Territory. Sales Representative shall not include any key
account manager, medical science liaison or regional sales manager.


1.92    “Second Position Detail” means, with respect to any product, a detail or
presentation that is dedicated solely to such product and constitutes at least
30% of the total presentation time for all products presented during a Call in
which such product is the second product presented to the health care
professional.


1.93    “Service Fee” has the meaning set forth in Section 5.1.


1.94    “Start Date” means the first date upon which Sales Representatives are
able to Detail the Product in accordance with this Agreement and as approved by
Janssen, which may be before, on or after the Launch Date.


1.95    “Supplementary Training” means supplemental training relating to a
Product, including refresher training, training regarding any emerging Product
safety information, or new Promotional Materials or Product messaging.


1.96    “Target” means a Health Care Professional who treats patients for
locally advanced





--------------------------------------------------------------------------------





or metastatic urothelial cancer and is included in the Target List in accordance
with this Agreement.


1.97    “Target List” has the meaning set forth in Section 2.2.1.


1.98    “Tax” or “Taxes” means any present or future taxes, levies, imposts,
duties, charges, assessments or fees of any nature (including interest,
penalties and additions thereon or thereto) that are imposed upon a Party by a
Governmental Authority or other taxing authority under any applicable Laws.


1.99    “Term” has the meaning set forth in Section 8.1.1.


1.100    “Territory” means the United States of America, including its
territories and possessions.


1.101    “Third Party” means any Person other than a party to this Agreement or
any of its Affiliates.


1.102     “Trademark” means any trademark, trade dress, trade name, brand name,
logo, corporate name or service mark, used in connection with any product or
service.


1.103    “Training Activities Plan” has the meaning set forth in Section
2.2.2(a).
  
ARTICLE II
BRAND PLAN
    
2.1    Brand Plan Generally. A written plan for the marketing and promotion of
the Product for the Initial Indication in the Territory pursuant to this
Agreement for Calendar Year 2019 is attached to this Agreement as Exhibit A (the
“Brand Plan”). If the Launch Date is delayed beyond May 1, 2019, Janssen shall
update the Brand Plan to adjust the Parties’ obligations appropriately to
reflect such delay. Janssen shall have the sole authority and responsibility for
updating the Brand Plan for Calendar Year 2020. Janssen shall use reasonable
efforts to deliver the Brand Plan for Calendar Year 2020 to the Joint Commercial
Team by no later than November 30, 2019.


2.2    Contents of Brand Plan. The Brand Plan shall include: (a) a description
of the Target List; (b) the Training Activities Plan; (c) a description of the
Call Plan; and (d) a description of the sales and promotional materials
(including Health Care Provider and patient education sales materials and, where
applicable, non-personal promotional materials) to be used during the relevant
year in connection with the Product. The Brand Plan shall also include plans for
other non-Detailing activities, if any, to be conducted in relation to the
Product during the period covered by the Brand Plan, such as attendance at
medical conferences and Janssen sales meetings, marketing plans for advisory
boards and publication plans.





--------------------------------------------------------------------------------





2.2.1    Target List. Prior to the Launch Date, Janssen shall provide to
Company, in electronic form, a list that sets forth: (x) the name of each Target
to which the Sales Representatives will perform Details; and (y) the priority
classification of each such Target (high, medium or low). Such list, as amended
from time to time by Janssen, shall be the “Target List”. Janssen shall furnish
with or as part of the Target List the claims data upon which the Target
priority classification was based if (a) Janssen is able to obtain an agreement
with the relevant Third Party to provide such data to Company and (b) the
Parties agree on which Party will bear the costs of providing such data to
Company.


2.2.2    Training Activities Plan.


(a)    Training Activities Plan. The Brand Plan includes a plan that sets forth
all of the training that Janssen deems necessary or advisable for the Sales
Representatives and any other employees of Company conducting activities under
this Agreement (such other employees, the “Other Company Employees”) to complete
prior to conducting activities under this Agreement (the “Training Activities
Plan”). The Training Activities Plan shall indicate which Party is responsible
for providing such training, when such training will be provided and how such
training will be provided (e.g., in person or remotely, which may include live
audio/video conference calls, or electronically such as via learning management
systems). The initial Training Activities Plan includes a plan for conducting
and completing the Product-Specific Training and (as applicable) state Law
compliance training of the Sales Representatives before the Launch Date. The
initial Training Activities Plan also includes a plan for conducting and
completing before the Launch Date compliance training of the Sales
Representatives and the Other Company Employees in a manner consistent with all
applicable pharmaceutical industry standards. Janssen may update the Training
Activities Plan from time to time to include any additional training that
Janssen deems necessary or advisable to refresh or update the knowledge of the
Sales Representatives and the Other Company Employees.


(b)    Training Responsibilities. Janssen shall conduct all Product-Specific
Training to the Sales Representatives and Other Company Employees. Company shall
at all times ensure that each Sales Representative and Other Company Employee
(including Sales Representatives and Other Company Employee that are engaged
after Launch Date) has received the Product-Specific Training and any other
training set forth in the Training Activities Plan.


(c)    Examination. Janssen shall administer to each Sales Representative an
examination of the Product-Specific Training topics and any other training
topics that Janssen deems necessary or advisable. The first such examination of
the Sales Representatives shall occur no later than the Launch Date. Janssen
shall determine the minimum score that is considered a minimum passing score for
each examination (the “Passing Score”). Company shall ensure that, before
conducting any Detailing of the Product pursuant to this Agreement, each Sales
Representative has completed the Product-Specific Training and other training
described in the Training Activities Plan and has achieved a Passing Score on
such examination. Upon Company’s request, Janssen shall provide, as soon as
reasonably practicable, additional remedial training and re-testing of Sales
Representatives who fail to achieve a Passing Score. Any Sales Representative





--------------------------------------------------------------------------------





who does not obtain a Passing Score on such an examination shall not be
permitted by Company to perform in-person presentations of the Product unless
and until such Sales Representative is re-tested and achieves a Passing Score.


2.2.3    Call Plan. Janssen shall develop and provide to Company an annual plan
that describes the amount, frequency and reach of Detailing to be performed by
the Sales Representatives to the Targets on the Target List (the “Call Plan”).


ARTICLE III
PROMOTION


3.1    Scope.


3.1.1    Engagement; Obligations.


(a)    Janssen hereby engages Company on a non-exclusive basis to Promote the
Product for the Initial Indication in the Territory on the terms, and subject to
the conditions, set forth in this Agreement, and Company hereby accepts such
engagement. Company shall not Promote the Product for any indication other than
the Initial Indication. Company shall not conduct any promotion or marketing
activities with respect to the Product that are not set forth in the Brand Plan
without the prior written consent of Janssen. Janssen and its Affiliates retain
the right to Detail and otherwise promote the Product in the Territory.


(b)    Each Party shall perform the obligations and activities assigned to it
in, and comply with the applicable provisions of, the Brand Plan and this
Agreement.


3.1.2    Retained Rights. Any rights of Janssen or any of its Affiliates related
to the Product that are not expressly granted to Company hereunder shall be
retained by Janssen or such Affiliate, including all decision-making and other
authority relating to Product development, regulatory matters, medical affairs,
distribution, manufacturing and supply, Product strategy, marketing, sales,
pricing, discounting, reimbursement, life cycle management, positioning,
marketing messages and other commercialization matters. Janssen shall book sales
of the Product in the Territory and shall have the sole right and responsibility
to manufacture the Product and to distribute the Product in the Territory.
Company shall not distribute or sell the Product in the Territory, and nothing
herein shall be construed to provide Company with any rights to develop,
manufacture, supply, distribute or sell the Product in the Territory.


3.1.3    Compliance with Laws. Company shall ensure that all of its personnel
involved in the activities set forth under this Agreement comply with all
applicable Laws and the Promotion Rules. Company shall ensure that the Sales
Representatives and Other Company Employees Promote the Product at all times in
accordance with applicable Laws and the Promotional Materials provided and
approved by Janssen, refrain from making any false or misleading statements
about the Product and refrain from discussing any unapproved uses of the
Product.





--------------------------------------------------------------------------------





3.2    Detailing Requirements.


3.2.1    General. Subject to Janssen fulfilling its obligations under Section
2.2.2(b) to provide the initial training and under Section 3.4 to deliver the
Promotional Materials, Company shall begin promoting and Detailing the Product
for the Initial Indication to the Targets on the Start Date. Company shall
perform Detailing during the Term in accordance with this Section 3.2, the Call
Plan and the Detailing requirements set forth on Exhibit B. For reference, the
term “Detail” is defined in Section 1.33.


3.2.2    Minimum Detailing Requirements. At a minimum, Company shall cause its
Sales Force to satisfy the Minimum Number of Details Requirement, the Minimum
Reach Requirement and, if applicable, the Minimum PDE Requirement and the
Minimum Top Target Requirement set forth in Exhibit B in each Detailing Period.
Company shall ensure that the Sales Force satisfies the Positioning Requirements
set forth on Exhibit B. Details that do not satisfy the Positioning Requirements
set forth on Exhibit B will not be counted for purposes of determining whether
the Minimum Number of Details Requirement, the Minimum Reach Requirement, the
Minimum PDE Requirement or the Minimum Top Target Requirement has been
satisfied.


3.2.3    Effects of Failure to Meet Minimum Detailing Requirements. If Company
fails to achieve the Minimum Number of Details Requirement, the Minimum Reach
Requirement or, if applicable, the Minimum PDE Requirement or the Minimum Top
Target Requirement in any Detailing Period, Janssen shall have the right to
terminate this Agreement by giving thirty (30) days’ notice, unless:


(a)    Company complied with and performed its Detailing activities in
accordance with any Remediation Plans developed by Company and approved by
Janssen during such Detailing Period; or


(b)    if (i) neither Party provided a Performance Failure Notice under Section
3.2.4 during such Detailing Period and (ii) Company performs additional Details
in the first month after such Detailing Period such that, if such Details had
been performed during such Detailing Period, they would have been sufficient to
cure the failure to achieve the Minimum Number of Details Requirement, the
Minimum Reach Requirement, the Minimum PDE Requirement or the Minimum Top Target
Requirement, as applicable. To avoid double-counting, such additional Details
will not be taken into account when determining whether Company satisfies the
Minimum Number of Details Requirement, Minimum Reach Requirement or, if
applicable, the Minimum PDE Requirement or the Minimum Top Target Requirement in
the then-current Detailing Period.


For clarity, (i) Company must achieve all of the applicable foregoing minimum
requirements in order to avoid giving rise to Janssen’s rights and remedies
under this Section 3.2.3, and (ii) such rights shall be in addition to any other
rights and remedies that may be available to Janssen under applicable Laws in
the event of any such failure on the part of Company.


3.2.4    Monthly Detailing Reports.





--------------------------------------------------------------------------------





(a)    No later than [***] ([***]) Business Days following the end of each month
during the Term, Company shall report to Janssen the number of Details performed
(and any other information necessary to determine whether the requirements set
forth in Section 3.2.2 and Exhibit B have been satisfied) during such month by
the Sales Representatives in accordance with this Agreement and the Call Plan,
as reported by the Company Internal Detail Reporting System. The Joint
Commercial Team shall review and discuss Company’s performance of its Detailing
obligations on a monthly basis.


(b)    In the event that either Party believes, based on such reports, review or
discussion, that Company will fail to achieve the Minimum Number of Details
Requirement, the Minimum Reach Requirement or, if applicable, the Minimum PDE
Requirement or the Minimum Top Target Requirement under Section 3.2.2 for the
then-current Detailing Period, such Party will promptly notify the other Party
in writing (a “Performance Failure Notice”) and Company shall develop a plan to
avoid such a failure within fifteen (15) Business Days after the end of the
applicable month, which plan will be subject to Janssen’s approval, not to be
unreasonably withheld or delayed (as so approved, a “Remediation Plan”).


(c)    For clarity, the Joint Commercial Team shall have no authority to extend
the time for performance or reduce the Minimum Number of Details Requirement,
the Minimum Reach Requirement or, if applicable, the Minimum PDE Requirement or
the Minimum Top Target Requirement without an amendment to this Agreement.


3.2.5    Ride-Alongs. Members of Janssen’s team shall have the right to conduct
ride-alongs with the Sales Representatives for purposes of monitoring the
Details delivered by the Sales Representatives upon Janssen’s request. Janssen
will give reasonable notice to Company sales management of each request.


3.3    Sales Representatives.


3.3.1    Qualifications. Company shall ensure that each Sales Representative:
(i) is a full-time employee of Company and a full-time member of its sales
force; (ii) possesses skills, training and experience that are consistent with
industry standards applicable to the promotion of an oncological pharmaceutical
product; (iii) has completed the Product-Specific Training and other sales
training described in this Agreement and the Brand Plan and achieved a Passing
Score on an examination in accordance with Section 2.2.2(c); and (iv) has become
adequately equipped and knowledgeable with respect to the Product, as determined
in accordance with Company’s then-current standards for sales personnel selling
pharmaceutical products in the Territory. No sales representative or other
individual may be used by Company to perform in-person presentations of





--------------------------------------------------------------------------------





the Product in the Territory unless and until such individual satisfies the
conditions described in clauses (i) - (iv) above.


3.3.2    Size of Sales Force.


(a)    At all times during the Term, Company shall use reasonable efforts to
deploy and maintain a sales force (the “Sales Force”) of at least [***] ([***])
Sales Representatives who satisfy the conditions described in Section 3.3.1.


(b)    Company shall notify Janssen (i) at least [***] ([***]) days in advance
of any planned reduction by Company in the size of the Sales Force to less than
[***] ([***]) Sales Representatives and (ii) promptly if the number of Sales
Representatives on the Sales Force decreases to less than [***] ([***]). In
either event, Company shall provide Janssen with a plan to continue meeting the
Minimum Number of Details Requirements, Minimum Reach Requirements, Minimum PDE
Requirements and, if applicable, Minimum Top Target Requirements under Section
3.2.2.


(c)    If the average number of Sales Representatives on the Sales Force is less
than twenty-five (25) over any forty-five (45)-day period, Janssen will have the
right to terminate this Agreement by giving thirty (30) days’ notice.


3.3.3    Subcontracting. Company may not subcontract with or otherwise use any
Affiliate or Third Party to perform any Detailing or any of its other
obligations under this Agreement without the prior written consent of Janssen.


3.3.4    Compensation of Sales Force. In the event Company elects to provide
incentives to Sales Representatives, such incentives will be appropriate, in
accordance with the applicable Laws, and, in the aggregate, competitive in the
marketplace with respect to the products promoted by the Sales Representatives.
Janssen shall not have any responsibility for or authority over the hiring,
supervision, termination or compensation of the Sales Representatives or any
other Company employees or for any employee benefits of such employees.


3.3.5    Additional Obligations. Company shall ensure that the Sales
Representatives do not identify or represent themselves as employees or agents
of Janssen or any Affiliate of Janssen.


3.4    Promotional Materials.


3.4.1    Positioning and Messages. Janssen shall develop and, as deemed
advisable or necessary by Janssen from time to time, update product positioning
and core selling messages for the Promotion of the Product. Janssen agrees to
consider in good faith Company’s feedback in the development of any such updates
to such messaging.


3.4.2    Promotional Materials Development and Approval. Janssen shall be solely
responsible for developing and providing to Company (at Janssen’s cost) all
promotional materials





--------------------------------------------------------------------------------





for use in connection with the Promotion of the Product (the “Promotional
Materials”) and agrees to provide Company with sufficient quantities of the
materials based on market demand and expected levels of Detailing efforts.
Janssen agrees to consider in good faith Company’s feedback in the development
of any new promotional materials during the Term. Such Promotional Materials
shall comply with all applicable Laws and may include written sales and
advertising materials, detail aids, brochures, hand-outs, reprints, booth panels
and any other promotional support items. Company shall use only the Promotional
Materials provided by Janssen and the Product Label and Insert in its Promotion
of the Product in the Territory. Company shall not add any Company Trademark to
the Promotional Materials or otherwise alter the Promotional Materials in any
way. Company shall not develop or use any other promotional materials in its
Promotion of the Product.


3.4.3    Janssen Right to Use Promotional Materials. Nothing in this Agreement
shall restrict Janssen’s right to use any Promotional Materials for the purposes
of promoting the Product in the Territory.


3.4.4    Revisions. Janssen may revise, update or develop additional Promotional
Materials from time to time during the Term, as deemed necessary and appropriate
by Janssen, including based on: (i) changes in the Product Label and Insert;
(ii) requirements or mandates of the FDA or other Regulatory Authorities or any
Laws; or (iii) changes in the Promotion Rules.


3.4.5    Revocation of Approval. If, at any time, Janssen notifies Company in
writing that it no longer approves the use of specified Promotional Materials,
Company shall immediately take action to remove the Promotional Materials from
use by Sales Representatives and either (i) destroy such materials or (ii)
return them to Janssen. The cost of such return shall be borne by Janssen.


3.5    Product Sales. Janssen shall have sole authority and responsibility for
sale and distribution of the Product in the Territory. Company shall not, and
shall not permit the Sales Representatives or Other Company Employees to,
solicit or accept orders for the Product or otherwise engage in any
distribution, sale or offer for sale of the Product, any Product samples or any
other product containing erdafitinib, but rather shall promptly direct any
orders that it receives for Product or Product samples, and cause the Sales
Representatives and Other Company Employees to direct promptly any such orders
they may receive, to Janssen or any Third Party designated by Janssen.


3.6    Product Recall. Janssen shall have sole authority and responsibility for
any recall or withdrawal of the Product in the Territory. Following a decision
by Janssen to conduct any such recall or withdrawal of the Product: (a) Janssen
shall immediately notify Company of such decision, (b) Company shall immediately
cease Detailing and all other promotion of the Product and (c) as soon as
reasonably practicable, Janssen provide Company with a prepared statement for
use in response to any inquiries regarding such recall or withdrawal. Company
shall use such prepared statement to respond to any inquiries received with
regard to the recall or withdrawal and shall not make any other statement
regarding such recall or withdrawal except as required by





--------------------------------------------------------------------------------





applicable Law. In the event of a recall or withdrawal, the obligations of the
Parties under this Agreement (other than Janssen’s obligation to pay Service
Fees or Milestone Payments to Company) will be suspended solely to the extent
and for so long as necessary until the circumstances that were the reasons for
the recall or withdrawal have been resolved.


3.7    Product Return. Janssen shall have the sole authority, right and
responsibility to accept and handle, either directly or indirectly, any request
to return Product in the Territory. Company shall not solicit the return of any
Product and shall promptly direct any attempted returns and cause the Sales
Representatives and Other Company Employees to direct promptly any attempted
returns to Janssen or any Third Party designated by Janssen.


ARTICLE IV
GOVERNANCE


4.1    Authority. Janssen shall have sole decision-making authority with respect
to all matters relating to the promotion and Detailing of the Product in the
Territory under this Agreement (including making changes to the Brand Plan), but
Janssen may not exercise such decision-making authority with respect to a change
to the Brand Plan that would materially increase Company’s Detailing obligations
or materially increase Company’s non-Detailing obligations.


4.2    Joint Commercial Team.


4.2.1    Formation; Purpose. Simultaneously with the execution of this Agreement
the Parties shall establish a joint commercial team (the “Joint Commercial
Team”) solely as a forum for the Parties’ representatives to discuss Company’s
execution of the Brand Plan, potential changes to the Brand Plan and the
promotion and Detailing of the Product to the Targets in the Territory. The
Joint Commercial Team will have no decision-making authority. During the
meetings of the Joint Commercial Team, the Parties may make recommendations to
one another with respect to Company’s execution of the Brand Plan, potential
changes to the Brand Plan and the promotion and Detailing of the Product to the
Targets in the Territory.


4.2.2    Membership. The Joint Commercial Team shall consist of at least three
(3) representatives of each Party, appointed by such Party from among its (or
its Affiliates’) employees that have a level of experience customary for a
committee of this type. Either Party may remove and replace any member that it
appointed, with or without cause, at any time by prior notice to the other
Party. The Joint Commercial Team shall at all times be chaired by a
representative of Janssen. The chairperson shall be responsible for calling
meetings, preparing and circulating an agenda in advance of each meeting, and
preparing and issuing minutes of each meeting within thirty (30) days thereafter
or within a timeframe agreed by the Parties.


4.2.3    Meetings. The Joint Commercial Team shall meet monthly. Meetings of the
Joint Commercial Team may be held in person or by audio or video teleconference
with the consent of each Party. Each Party shall bear its own costs associated
with the attendance of its appointees at such meetings. Each Party shall ensure
that at least two (2) of its appointed members





--------------------------------------------------------------------------------





(or their alternates) attend each meeting. Other employee representatives of
each Party may attend meetings of the Joint Commercial Team.


4.3    BALVERSA Sales Advisory Team.


4.3.1    Formation; Purpose. Upon request by Janssen, the Parties shall
establish a BALVERSA Sales Advisory Team (the “BSAT”). The BSAT will serve
solely as an advisory forum and will have no decision-making authority.


4.3.2    Membership. The BSAT shall consist of at least one Sales Representative
per region, at least two (2) regional managers of Company and at least one
representative of Janssen’s BALVERSA marketing team. Either Party may remove and
replace any member that it appointed, with or without cause, at any time by
prior notice to the other Party. The BSAT shall at all times be chaired by a
representative of Janssen. The chairperson shall be responsible for calling
meetings.


4.3.3    Meetings. The BSAT shall meet every other week during the first sixty
(60) days after the Launch Date and monthly for the rest of the Term, with each
meeting not to exceed ninety (90) minutes in duration. Meetings of the BSAT
shall be held by audio or video teleconference and the parties agree to make
reasonable efforts to ensure the meetings do not interfere with territory
detailing time. Each Party shall bear its own costs associated with the
attendance of its appointees at such meetings. Other employee representatives of
each Party may attend meetings of the BSAT.


ARTICLE V
COMPENSATION


5.1    Definitions.


5.1.1    “Baseline” means (i) with respect to Calendar Year 2019, [***] Dollars
($[***]); and (ii) with respect to Calendar Year 2020, [***]Dollars ($[***]).


5.1.2    “Cumulative Net Sales” means, with respect to any Calendar Quarter, the
aggregate amount of Net Sales that were made during such Calendar Quarter and
any prior Calendar Quarter(s) during the same Calendar Year.


5.2    Service Fee. In partial consideration of Company’s Promotion of the
Product in accordance with the terms of this Agreement, and subject to the terms
and conditions of this Agreement, with respect to each Calendar Quarter during
Calendar Year 2019 and Calendar Year 2020, Janssen shall pay Company a service
fee (the “Service Fee”), as follows:


(a)    with respect to each Calendar Quarter during Calendar Year 2019, an
amount equal to (i) [***] percent ([***]%) of that portion of Cumulative Net
Sales that is greater than the Baseline for Calendar Year 2019, less (ii) the
total Service Fees that have been invoiced by Company to Janssen for all
preceding Calendar Quarters of Calendar Year 2019; and





--------------------------------------------------------------------------------





(b)    with respect to each Calendar Quarter during Calendar Year 2020, an
amount equal to (i) [***] percent ([***]%) of that portion of Cumulative Net
Sales that is greater than the Baseline for Calendar Year 2020, less (ii) the
total Service Fees that have been invoiced by Company to Janssen for all
preceding Calendar Quarters of Calendar Year 2020.


Unless and until the Cumulative Net Sales exceed the Baseline for a particular
Calendar Year, the Service Fee shall be zero. The foregoing calculation method
is intended to ensure that each Service Fee for a Calendar Quarter includes a
true-up amount of all Service Fees earned year-to-date in the same Calendar
Year.


5.3    Milestones.


5.3.1    In partial consideration of Company’s Promotion of the Product in
accordance with the terms of this Agreement, and subject to the terms and
conditions of this Agreement, Janssen shall pay Company milestone payments in
accordance with this Section 5.3. Janssen shall notify Company in the applicable
Fee Notice the first time the Cumulative Net Sales in the applicable Calendar
Year exceed the amounts set forth in the following table (each, a “Milestone
Event”). Janssen shall pay to Company the applicable milestone payments set
forth in the table below (each, a “Milestone Payment”) within [***] ([***]) days
after receipt of an invoice from Company with respect to achievement of each
Milestone Event. Each Milestone Payment shall be non-refundable and
non-creditable.
Milestone Event
Milestone Payment
Upon the first occasion that Cumulative Net Sales in Calendar Year 2019 exceed
US$[***]
US$[***]
Upon the first occasion that Cumulative Net Sales in Calendar Year 2019 exceed
US$[***]
US$[***]
Upon the first occasion that Cumulative Net Sales in Calendar Year 2019 exceed
US$[***]
US$[***]
Upon the first occasion that Cumulative Net Sales in Calendar Year 2020 exceed
US$[***]
US$[***]



5.3.2    Each Milestone Payment shall be payable only once upon the first
occurrence of the relevant Milestone Event, even if the Milestone Event occurs
multiple times.


In the event Regulatory Approval of the Product for the Initial Indication in
the Territory is delayed beyond May 18, 2019, or in the event commercial
availability of the Product is delayed beyond June 1, 2019, Janssen agrees to
make proportional adjustments to the Milestone Events in 2019, Milestone
Payments in 2019 and the Baseline for 2019





--------------------------------------------------------------------------------





consistent with the period of delay in Regulatory Approval or commercial
availability, whichever is greater, as shown in the following sample
calculation.


Sample Calculation:


Example: Regulatory Approval date is June 18, 2019 – 30 days delayed approval


New Baseline for Calendar Year 2019:
$[***] – ($[***] X [***] days / [***] days) = $[***]


New Milestone Event and Payment for First 2019 Milestone:
Cumulative Net Sales:
$[***] – ($[***]X [***] days / [***] days) = $[***]
Payment:
$[***] – ($[***] X [***] days / [***] days) = $[***]


5.4    Costs. Unless otherwise expressly stated in this Agreement, each Party
shall bear and be responsible for all internal and out-of-pocket costs and
expenses incurred by such Party in the performance of this Agreement.


5.5    Reports and Payments.


5.5.1    After the end of each Calendar Quarter of Calendar Year 2019 and 2020,
Janssen shall calculate in good faith, based on Janssen’s Books and Records and
in accordance with Janssen’s customary and consistently-applied accounting
practices, the Net Sales in such Calendar Quarter and for such Calendar Year in
the aggregate, as well as the Cumulative Net Sales and the Service Fee for such
Calendar Quarter. Janssen shall deliver to Company, within thirty (30) days
following the last day of such Calendar Quarter, a report setting forth the
Cumulative Net Sales, the Service Fee and, if applicable, the Milestone Payment
for such Calendar Quarter (the “Fee Notice”).


5.5.2    Following receipt of a Fee Notice from Janssen pursuant to Section
5.5.1, Company shall invoice Janssen for the amount of the Service Fee payable
with respect thereto, if any.


5.5.3    Subject to Janssen obtaining appropriate consents from its Third Party
specialty pharmacy partner, and the Parties reaching mutual agreement on the
allocation between them of the associated costs, if any, Janssen shall provide
prescriber level unit sales data generated from the specialty pharmacy partner
on a weekly basis for the Company to track business trends, direct resources,
measure sales force effectiveness, detailing sensitivity, and to design an
effective sales incentive program.


5.5.4    If a Party incurs any costs that are the responsibility of the other
Party under this Agreement, such Party shall invoice the other Party for such
costs promptly following the





--------------------------------------------------------------------------------





Calendar Quarter during which such costs were incurred. Such invoice shall
include reasonable documentation of the costs for which the invoicing Party is
seeking reimbursement.


5.5.5    All invoices delivered in accordance with Section 5.5.2 or 5.5.4 shall
be paid by the Paying Party within [***] ([***]) days after receipt of such
invoice.


5.5.6    All payments hereunder will be paid in U.S. Dollars and made available
by bank wire transfer, in immediately available funds, to the account designated
in writing by the Payee Party from time to time. Any changes to such account
designation shall be made at least thirty (30) Business Days before the due date
of the applicable payment.


5.6    Tax Matters. The Paying Party shall make all payments to the Payee Party
under this Agreement without deduction or withholding for any Taxes except to
the extent that any such deduction or withholding is required by any Law in
effect at the time of payment. Each Party shall otherwise be responsible for its
own income taxes and corporate taxes and any other Taxes payable by such Party
arising under or in connection with this Agreement and shall pay all such Taxes
and file any applicable tax returns on a timely basis. Any Tax required to be
withheld on amounts payable under this Agreement shall timely and promptly be
paid by the Paying Party on behalf of the Payee Party to the appropriate
Governmental Authority, and the Paying Party shall furnish the Payee Party with
proof of payment of such Tax. Any such Tax required to be withheld shall be an
expense of and borne by the Payee Party. If any such Tax is assessed against and
paid by the Paying Party, then the amount of such Tax withheld shall be treated
as paid by the Paying Party to the Payee Party and the Payee Party shall
indemnify and hold harmless the Paying Party from and against such Tax. Both
Parties will cooperate with respect to all documentation required by any taxing
authority or reasonably requested by the Paying Party to secure a reduction in
the rate of applicable withholding Taxes.


ARTICLE VI
REGULATORY MATTERS




6.1    Regulatory Approvals.


6.1.1    Obligations of Janssen. Janssen, either itself or through one of its
Affiliates, shall use Diligent Efforts to obtain Regulatory Approval of the
Product for the Initial Indication in the Territory and to maintain the validity
of such Regulatory Approval throughout the Term, including the submission of any
additional information requested by any Regulatory Authority in connection with
such Regulatory Approval. Janssen shall have no obligation to file any
application for Regulatory Approval for the Product in respect of any indication
other than the Initial Indication.


6.1.2    Rights of Janssen. Janssen shall be the holder of any and all
Regulatory Approvals for the Product in the Territory and shall retain sole
authority over all regulatory matters relating to the Product in the Territory.





--------------------------------------------------------------------------------





6.1.3    Communications with Regulatory Authorities. As between Janssen and
Company, Janssen shall have the sole authority and responsibility for
communicating with any Regulatory Authority regarding any Regulatory Approval of
the Product in the Territory or any application or filing therefor, or regarding
any other obligation to any Regulatory Authority in relation to the Product.
Except as expressly set forth herein or as required by applicable Law or as
approved in advance by Janssen in writing, Company shall not communicate
directly with any Regulatory Authority regarding the Product or otherwise take
any action concerning any application, registration, authorization or approval
under which the Product is manufactured, imported, maintained, marketed,
reimbursed or sold in the Territory.


6.2    Pharmacovigilance Procedures. The Parties shall comply, and Company shall
cause the Sales Representatives and Other Company Employees to comply, with the
provisions set forth on Schedule 6.2, which govern the reporting of adverse
events/adverse drug reactions associated with the Product, Product quality
complaints associated with adverse events and other information concerning the
safety of the Product within the Territory.


6.3    Product Complaints. Janssen shall have the sole right and responsibility
to accept and handle any Product Complaint associated with the use of the
Product. Company shall, and shall cause each of its Sales Representatives and
Other Company Employees to, notify Janssen as soon as possible, but no later
than 24 hours after the time he or she becomes aware of any Product Complaint
associated with the Product, which notice shall include the name of the person
making such Product Complaint, the Target that prescribed the Product (if any),
and the date the relevant Sales Representative or Other Company Employee
received such Product Complaint. Details regarding the process for notifying
Janssen of any such Product Complaints shall be as set forth in “product
complaints standard operating procedures”, a copy of which Janssen will provide
to Company promptly following the Effective Date.


6.4    Post-Marketing Surveillance. Janssen shall have the sole right to conduct
any post marketing surveillance with respect to the Product (“PMS”), whether
such PMS is elected by Janssen or required by applicable Law.


6.5    Product Medical Inquiries. Janssen shall handle all medical questions
from members of the medical profession regarding the Product in the Territory.
Company shall refer all medical inquiries regarding the Product to Janssen
through the established process outlined by Janssen for reporting of medical
information requests, a copy of which Janssen will provide to Company promptly
following the Effective Date.


6.6    Companion Diagnostic Inquiries. Company shall direct all inquiries
relating to the Companion Diagnostic in accordance with the procedures
established by Janssen, a copy of which Janssen will provide to Company promptly
following the Approval Date.


6.7    Access, Affordability and Patient Support Inquiries. Company shall direct
all inquiries relating to access, affordability, or patient support for the
Product to the dedicated specialty pharmacy responsible for addressing such
questions, in accordance with the procedures





--------------------------------------------------------------------------------





established by Janssen, a copy of which Janssen will provide to Company promptly
following the Effective Date.


ARTICLE VII
BOOKS, RECORDS AND AUDIT RIGHTS


7.1    Books and Records. Janssen and Company shall each maintain true and
complete books and records with respect to the performance of its obligations
hereunder, including the Company Internal Detail Reporting System and items
underlying all payment obligations and invoices related to this Agreement (the
“Books and Records”). Company shall maintain and manage its Books and Records in
accordance with the records and information management requirements set forth on
Exhibit C.


7.2    Books and Records Audits.


7.2.1    Right to Audit. Upon [***] ([***]) days prior notice from a Party (the
“Auditing Party”), the other Party (the “Audited Party”) will permit an
independent certified public accounting firm of internationally recognized
standing selected by the Auditing Party and reasonably acceptable to the Audited
Party, to examine the relevant Books and Records of the Audited Party, as may be
reasonably necessary to verify the accuracy of the reports provided by the
Audited Party pursuant to Section 3.2.4 or Section 5.5.1, as applicable, and the
payments made or invoiced under this Agreement. An examination by each Auditing
Party under this Section shall occur not more than once with respect to the Term
and will be limited to the pertinent Books and Records for Calendar Year 2019
and Calendar Year 2020.


7.2.2    Scope of Audit. The independent certified public accounting firm will
be provided access to the Books and Records of the Audited Party, and such
examination will be conducted during the Audited Party’s normal business hours.
The Audited Party may require the accounting firm to sign a standard
non-disclosure agreement before providing the accounting firm access to the
Audited Party’s facilities or Books and Records. The draft report of the
accounting firm will be provided to the Audited Party so that justifying remarks
can be included in the final report to be shared with the Auditing Party. Upon
completion of the audit, the accounting firm will provide both Parties a final
copy of the written report disclosing any discrepancies in the reports submitted
by the Audited Party or the payments made or owed by the Audited Party, if any,
and shall not include any confidential information (or additional information
that is ordinarily not included in the Fee Notice or Detailing reports, as
applicable) disclosed to the auditor during the course of the audit (such
report, an “Audit Report”).


7.2.3    Results of Audit. If an Audit Report shows that the Audited Party
underpaid or failed to pay any amount due to the Auditing Party, then the
Audited Party will pay to the Auditing Party the amount of such underpayment or
non-payment. Such payment shall be made within [***] ([***]) days after the
Audited Party’s receipt of the Audit Report. If an Audit Report shows that
Company overstated or otherwise misreported any information relating to Calls
and Details, then Janssen shall be entitled to exercise any rights and seek any
remedies it would have





--------------------------------------------------------------------------------





had if such information had been accurately reported. If the Audited Party
disagrees with the findings of the Audit Report, the Parties will first seek to
resolve the matter between themselves, and in the event they fail to reach
agreement the dispute resolution provisions outlined in Article XIII shall be
followed to resolve the dispute. Any unpaid Service Fees or Milestone Payments
finally determined by such resolution to be payable shall be paid within [***]
([***]) days after such final resolution. If an Audit Report shows any
overpayment by either Party, such Party will be entitled to receive, at its
option, either a refund of such overpayment or a credit equal to such
overpayment against the amounts otherwise payable by such Party to the other
Party under this Agreement.


7.2.4    Costs of Audit. If an Audit Report shows unpaid Service Fees or
Milestones that exceeds [***] percent ([***]%) of the total amount owed by the
Audited Party for the period being audited, then the reasonable and documented
fees and expenses of such independent public accountant performing the
examination shall be paid by the Audited Party, subject to reasonable
substantiation thereof. Otherwise, the costs of the examination shall be solely
borne by the Auditing Party.


7.3    Compliance Audits. Janssen or an authorized representative of Janssen,
and any governmental agency that regulates a Party, may, at reasonable times
during the Term and upon reasonable notice to Company, inspect and audit the
Books and Records of Company with respect to Company’s obligations under this
Agreement for the sole purpose of evaluating Company’s compliance with Sections
3.1.3, 3.4.2, 11.5 and 11.6 of this Agreement, applicable Laws and the Promotion
Rules. The costs of any such audit shall be borne by Janssen, unless such audit
reveals noncompliance by Company due to a failure by Company that is not excused
by Janssen under this Agreement, in which case Company shall reimburse Janssen
for any out-of-pocket costs reasonably incurred in connection with the audit.


ARTICLE VIII
TERM AND TERMINATION


8.1    Term; Termination.


8.1.1    Term. This Agreement shall commence on the Effective Date and, unless
earlier terminated, shall expire on the Expiration Date (the “Term”). For the
avoidance of doubt, the Parties agree that Janssen’s obligations under Section
5.2 (subject to Section 8.2.5) and Section 5.3 (subject to Section 8.2.5) shall
remain in effect beyond the Expiration Date.


8.1.2    Failure or Delay in Obtaining Regulatory Approval. This Agreement may
be terminated by either Party, before the date that Marketing Approval has been
obtained for the Product for the Initial Indication in the Territory, in the
event that Janssen withdraws its application for Marketing Approval for the
Product for the Initial Indication in the Territory or is notified by FDA that
Janssen’s application for such Marketing Approval in the Territory has been or
will be denied. Further, this Agreement may be terminated by either Party in the
event that Marketing Approval for the Product in the Territory is not obtained
before June 30, 2019. Any such





--------------------------------------------------------------------------------





termination pursuant to this Section 8.1.2 shall be effective thirty (30) days
following written notice of such termination being given to the non-terminating
Party.


8.1.3    Termination Scenarios Following Regulatory Approval. Without limiting
either Party’s rights under Section 8.3, this Agreement may be terminated by
either Party with thirty (30) days’ prior written notice to the other, in the
event that (a) a Governmental Authority requires Janssen to withdraw permanently
the Product from the market in the Territory for the Initial Indication or
Regulatory Approval for the Product for the Initial Indication is otherwise
withdrawn, (b) Janssen permanently withdraws the Product from the market in the
Territory for the Initial Indication for safety reasons or (c) promotion and
sale of the Product in the Territory for the Initial Indication has been
suspended for more than three (3) months or is permanently suspended, in either
case, as a consequence of and pursuant to Section 8.3. To the extent
practicable, each Party will consult with the other Party before terminating
this Agreement pursuant to this Section and will consider the other Party’s
input in good faith; provided, however, that the decision to withdraw the
Product pursuant to clause (b) above will be made by Janssen in its sole
discretion, acting in good faith.


8.1.4    Material Breach. This Agreement may be terminated by either Party in
the event that the other Party commits a material breach of this Agreement and
(a) such breach shall not have been cured within thirty (30) days after the
giving of notice of such material breach, unless (i) the specific provision to
which such breach relates expressly provides for a different period, or (ii) the
Parties mutually agree in writing to an extension of such period (the “Cure
Period”); or (b) such breach, by its nature, is not curable. Unless such breach
in clause (a) is cured during the Cure Period, such termination will be
effective immediately upon the expiration of the Cure Period without any further
action or notice by the non-breaching Party. In the case of a breach in clause
(b), such termination will be effective thirty (30) days following written
notice of such breach being given to the breaching Party.


8.1.5    Performance Failure. This Agreement may be terminated by Janssen in
accordance with Section 3.2.3 or 3.3.2(c).


8.1.6    Competing Products. In the event that Company commits a breach of
Section 9.2 or Section 9.3, then Janssen shall have the right to terminate this
Agreement in its entirety at any time immediately upon written notice to
Company.


8.1.7    Insolvency Proceeding. This Agreement may be terminated by either
Party, immediately and without notice, if the other Party at any time (a)
commences a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar Law or seeking the appointment of a
trustee, receiver, liquidator, custodian or similar official of it or of any
substantial part of its property, or consents to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or makes a general assignment for the
benefit of creditors, or takes any corporate action to authorize any of the
foregoing, (b) has an involuntary case or other proceeding commenced against it
seeking liquidation, reorganization or





--------------------------------------------------------------------------------





other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar Law or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding remains undismissed and
unstayed for a period of ninety (90) days; or an order for relief is entered
against such Party under applicable bankruptcy Laws, or (c) is insolvent or is
generally unable to pay its debts as they become due.


8.1.8    Force Majeure. This Agreement may be terminated by either Party in
accordance with Section 14.2.


8.1.9    Health Care Compliance. This Agreement may be terminated by Janssen in
accordance with Section 2(d) of Exhibit D.


8.1.10    Third Party Agreement. This Agreement may be terminated by Janssen
with effect on December 31, 2019 or January 31, 2020, in either case with
fifteen (15) days’ advance written notice, and only in the event that Janssen
has entered into an agreement with a Third Party that provides for (a) a
license, sublicense, assignment, divestiture or other transfer or disposition of
substantial rights or assets relating to the Product in the Territory, or (b) a
collaboration involving the development and/or commercialization in the
Territory of the Product or any other pharmaceutical product that contains
erdafitinib. If Janssen terminates this Agreement pursuant to this Section
8.1.10, then Janssen shall, within [***] ([***]) days following the effective
date of such termination, pay Company an amount equal to $[***] and, if the
Milestone Event listed in the first line of the table in Section 5.3.1 has
occurred, Janssen shall pay to Company an additional amount of $[***] (which
shall be in addition to the Milestone Payment earned in respect of such
Milestone Event).


8.1.11    Company Product Additional Indication. This Agreement may be
terminated by Janssen with thirty (30) days’ prior written notice in the event
that the Company Product is approved by the FDA for use in the treatment of
urothelial cancer in any patient population in the Territory.


8.2    Effect of Termination or Expiration.


8.2.1    Materials. Upon the effective date of termination or expiration of this
Agreement, Company shall immediately (a) cease, and cause the Sales
Representatives and Other Company Employees to cease, all Promotion of the
Product, (b) discontinue the use of any Promotional Materials, and (c)
discontinue the use of any Janssen sales data, Target List and other documents
and data related to the Product provided to Company by Janssen hereunder. As
requested by Janssen, Company shall either maintain (subject to the provisions
of Section 9.1 and Exhibit C) or promptly destroy (and certify to Janssen the
destruction) or return to Janssen all Promotional Materials, all training
materials and all other materials related to the Product provided by Janssen
pursuant to this Agreement or the Brand Plan. With respect to any information,
data, or reports provided by Janssen to Company under this Agreement, including
Janssen sales data, that Janssen requests Company to destroy or return, Company
shall upon the effective date of





--------------------------------------------------------------------------------





termination or expiration of this Agreement remove such information from its
internal systems and certify to Janssen to such removal; provided, however, that
such information shall not be required to be removed from inactive back-up
computer files created pursuant to standard, automated archiving procedures.


8.2.2    Confidential Information. Following the effective date of termination
or expiration of this Agreement, without prejudice to Section 8.2.1, each Party
shall use reasonable efforts to return, destroy or maintain (subject to the
provisions of Section 9.1 and Exhibit C), at the Disclosing Party’s election,
all Confidential Information of the other Party (provided that the Receiving
Party may keep one copy of such Confidential Information subject to an ongoing
obligation of confidentiality for archival purposes only).


8.2.3    Transition Plan. The Parties shall reasonably cooperate in good faith
to effect the transition to Janssen of all Product promotional activities to
minimize disruptions to customers and patients. In furtherance of the foregoing,
and at the request of either Party, the Joint Commercial Team, reasonably in
advance of the expected end of the Term shall develop and approve a transition
plan that contains, among other things, a plan for notifying Targets and other
customers or health care providers of such termination or expiration and
transition, and, if applicable, provides for the completion of any events set
forth in a Brand Plan which are already scheduled but will take place after the
effective date of termination or expiration.


8.2.4    Non-Exclusive Remedies. The consequences set forth in this Section 8.2
are not intended to be the exclusive remedies of the Parties in connection with
the breach of or termination of this Agreement.


8.2.5    Compensation in Certain Termination Events. If this Agreement is
terminated pursuant to any of the following Sections, Janssen shall not be
obligated to pay to Company (a) any Service Fees with respect to any period
after the effective date of termination of this Agreement or (b) any Milestone
Payments with respect to any Milestone Events that are achieved after the
effective date of termination of this Agreement: Section 8.1.4 (if terminated by
Janssen for breach by Company), 8.1.5, 8.1.6, 8.1.7 (if terminated by Janssen
for the insolvency of Company), 8.1.8 (if terminated by Janssen for Force
Majeure applicable to Company), 8.1.9, 8.1.10 (except that this Section 8.2.5
shall not affect Janssen’s obligation to pay the amounts set forth in Section
8.1.10 as being payable in accordance with and subject to the conditions set
forth in such Section 8.1.10) or 8.1.11.


8.2.6    Survival. Termination or expiration of this Agreement shall not relieve
a Party of any liability for any breach that occurred, or of any obligation to
make payment that accrued, before or on the effective date of such termination
or expiration, nor prejudice either Party’s right to obtain performance of any
obligation provided for in this Agreement that survives termination or
expiration. All provisions of this Agreement which, in accordance with their
terms, are intended to have effect after the expiration or termination of this
Agreement shall survive such termination or expiration, including: Sections
3.1.2, 3.2.4(a) (with respect to the last month of the Term), 5.2 (subject to
Section 8.2.5), 5.3 (subject to Section 8.2.5), 5.5.1, 5.5.2, 5.5.5, 5.5.6, 5.6,





--------------------------------------------------------------------------------





7.1, 7.2, 8.1.1 (last sentence only), 8.1.10 (only if the Agreement is
terminated pursuant to Section 8.1.10), 8.2, 9.1, 10.2, 11.8, and Articles XII,
XIII and XIV.


8.3    Suspension of Product Promotion


8.3.1    Right to Suspend. Janssen shall have the right to require that both
Parties suspend the promotion of the Product in the Territory for the Initial
Indication if Janssen decides, in its sole discretion, acting in good faith,
that it is necessary to do so due to safety reasons, or to comply with
applicable Law or a request or mandate of a Regulatory Authority, or because of
any Third Party’s claim or potential claim of intellectual property infringement
in relation to the Product. In any such event, Company shall cease promoting the
Product in the Territory immediately upon Company’s receipt of notice from
Janssen directing it to do so, and Janssen shall have the right to cease the
sale and/or distribution of the Product for so long as promotion thereof is
suspended. Janssen shall discuss its decision with Company as soon as it is
practicable to do so and consider Company’s input in good faith; provided,
however, that all decisions regarding such matters shall be made by Janssen in
its sole discretion. If Janssen decides to end any such suspension of the
promotion, sale or distribution of the Product in the Territory, Janssen shall
immediately notify Company of its decision.


8.3.2    Adjustments Due to Suspension. In the event Janssen suspends the
promotion and/or sale of the Product in the Territory for the Initial Indication
pursuant to Section 8.3.1, and such suspension results in any restriction or
prohibition on Detailing activities by Company for a period of one week or more,
then the Parties will discuss and attempt to agree upon an appropriate
adjustment to Company’s Detailing obligations under the Brand Plan and/or the
Baselines.


ARTICLE IX
CONFIDENTIALITY; RESTRICTIVE COVENANTS


9.1    Confidentiality.


9.1.1    Non-Disclosure and Non-Use. Except to the extent expressly authorized
by this Agreement or otherwise agreed in writing, each of Janssen and Company
agrees that, during the Term and until the conclusion of the [***] ([***]) year
period beginning upon the expiration or earlier termination of this Agreement,
such Party shall: (a) maintain in confidence the Confidential Information of the
other Party using not less than the efforts such Party uses to maintain in
confidence its own confidential or proprietary information of similar kind and
value (but not less than reasonable efforts); (b) not disclose the Confidential
Information of the other Party to any Third Party; and (c) not use the
Confidential Information of the other Party for any purpose other than as
provided for in this Agreement.


9.1.2    Certain Information. The Brand Plan (including the Training Activities
Plan and Call Plan), the Target List and all information and data contained
within such documents is deemed to be the Confidential Information of Janssen.
The reports of Details provided by Company pursuant to Section 3.2.4 and all
data in the Company Internal Detailing System relating





--------------------------------------------------------------------------------





to the Product are deemed to be (a) the Confidential Information of both Parties
during the Term and (b) the Confidential Information of Janssen after the Term.


9.1.3    Exceptions. The obligations of Section 9.1.1 do not apply to any
portion of the Confidential Information of a Party (the “Disclosing Party”) that
the other Party (the “Receiving Party”) can show by competent written evidence:


(a)    is already known to the Receiving Party before the time of disclosure by
the Disclosing Party, as evidenced by the Receiving Party’s written records made
or obtained before the date of disclosure; provided, however, that this clause
(a) shall not apply to the reports and data described in the second sentence of
Section 9.1.2;


(b)    is disclosed to the Receiving Party on a non-confidential basis by a
Third Party who, to the knowledge of the Receiving Party, is under no obligation
to the Disclosing Party (or any of its Affiliates) with respect to
confidentiality, secrecy or restriction on the use of such information or data;


(c)    is now, or hereafter becomes, through no act or failure of the Receiving
Party or any of its Affiliates in violation of this Agreement, generally known
or available to the public;


(d)    is independently discovered or developed by or on behalf of the Receiving
Party or any of its Affiliates (i) not pursuant to or in connection with this
Agreement and (ii) without the use of or reference to the Confidential
Information of the Disclosing Party as evidenced by the Receiving Party’s
written records; or


(e)    is publicly disclosed by the Disclosing Party, either before or after it
is disclosed to the Receiving Party under this Agreement.


9.1.4    Permitted Disclosure. The Receiving Party may disclose the Disclosing
Party’s Confidential Information only to the extent such disclosure is
reasonably necessary in the following instances, or to the extent permitted
under the other applicable provisions of this Agreement:


(a)    to those of the Receiving Party’s Affiliates and its and their respective
officers, directors, employees, agents, advisors and consultants who (a) are
bound in writing (or, with respect to counsel to the Receiving Party, by
professional or ethical obligations) by obligations of confidentiality and
non-use substantially similar to and consistent with those of this Section 9.1,
(b) need to receive the Confidential Information in order for the Receiving
Party to exercise its rights, conduct the activities required by or fulfill its
other obligations under this Agreement and (c) are made aware of the
confidential nature of the information, and then only to the extent required for
the Receiving Party to exercise its rights under, conduct the activities
required by or fulfill its other obligations under this Agreement; provided that
the Receiving Party shall be responsible and liable for any breach of the
provisions of this Section 9.1 by any Person who receives Confidential
Information pursuant to this Section 9.1.4(a);





--------------------------------------------------------------------------------





(b)    with respect to Janssen as the Receiving Party, to the FDA or other
applicable Regulatory Authority where such disclosure is required in connection
with any filing, application, or request for any Regulatory Approval of the
Product in the Territory;


(c)    to the extent that such disclosure is necessary to prosecute litigation
for the protection, preservation, or return of Confidential Information or to
enforce its rights under this Agreement;


(d)    to comply with applicable Law or the rules of any stock exchange on which
such Party’s securities (or the securities of a Party’s Affiliate) are traded,
subject to the terms of Section 9.1.5;


(e)    with respect to Janssen as the Receiving Party, to counterparties under
the License Agreement to the extent such disclosure is required under the
License Agreement or is advisable for the purpose of carrying out more fully
Janssen’s obligations under this Agreement or otherwise increasing Net Sales of
the Product in the Territory; or


(f)    to comply with court orders or administrative orders pursuant to Law.


In the case of disclosure pursuant to Section 9.1.4(c), 9.1.4(d) or 9.1.4(f),
the Receiving Party (i) shall, to the extent reasonably practicable under the
circumstances, give reasonable advance notice of the disclosure requirement to
the Disclosing Party, so as to provide the Disclosing Party with the opportunity
to secure, to the extent available, a protective order (or similar remedy) or
other assurance of confidential treatment of the Confidential Information to be
disclosed, and (ii) shall reasonably cooperate with the Disclosing Party, at its
expense and request, in seeking such protective orders or other relief.


Any permitted use of the Disclosing Party’s Confidential Information by the
Receiving Party for purposes of its performance hereunder will not be deemed a
license or other right of the Receiving Party to use any such Confidential
Information for any other purpose. The Receiving Party shall not acquire any
right, title, or interest in or to any Confidential Information (including
copies and summaries thereof and extracts therefrom, whether tangible or in
electronic or other form) of the Disclosing Party by virtue of its disclosure
hereunder.


9.1.5    Terms of this Agreement. The terms of this Agreement are deemed to be,
and shall be treated by each Party as, Confidential Information of each Party.
Either Party may disclose the terms of this Agreement and other information
relating to this Agreement or the transactions contemplated by this Agreement to
the extent required, in the reasonable opinion of such Party’s counsel, to
comply with the rules and regulations promulgated by the United States
Securities and Exchange Commission, New York Stock Exchange, Nasdaq Stock Market
or similar security regulatory authorities or stock market in other countries.
If a Party intends to disclose this Agreement or any of its terms or other
Confidential Information of the other Party pursuant to this Section 9.1.5, such
Party will, except where impracticable or not legally permitted, give reasonable
advance notice to the other Party of such disclosure and seek confidential
treatment





--------------------------------------------------------------------------------





of portions of this Agreement or such terms or information, as may be reasonably
requested by the other Party in a timely manner.


9.1.6    Prior Non-Disclosure Agreement. As of the Effective Date, the terms of
this Section 9.1 supersede any prior non-disclosure, secrecy or confidentiality
agreement between the Parties (or their Affiliates) relating to the subject
matter of this Agreement, including the Mutual Confidentiality Agreement between
the Parties dated February 1, 2019. Any information disclosed pursuant to any
such prior agreement shall be deemed Confidential Information under this
Agreement.


9.2    Exclusivity. During the Term, neither Company nor any of its Affiliates
(including, for the avoidance of doubt, any Third Party that becomes an
Affiliate of Company after the Effective Date) shall, alone or in collaboration
with any Third Party, market, promote, sell, distribute or otherwise
commercialize in the Territory any Competing Product without the prior written
consent of Janssen. In the event that, after the Effective Date, a Third Party
(an “Acquirer”) either (a) merges with Company, (b) acquires “control” (as
defined in Section 1.4) of Company or (c) acquires substantially all the assets
of the Company (each of (a), (b) and (c), an “Acquisition”), and such Acquirer
or any of its Affiliates immediately prior to such Acquisition is
commercializing a Competing Product in the Territory, then either Party shall
have the right to terminate this Agreement on [***] ([***]) days written notice
delivered within [***] ([***]) days of the closing of such Acquisition, and
Company shall not be deemed to be marketing, promoting, selling, distributing or
commercializing a Competing Product in breach of this Section for so long as it
is conducting such activities solely through personnel who are not involved in
any activities under this Agreement and do not have access to Janssen’s
Confidential Information hereunder.


9.3    Restrictions on Promotion. During the Term, Company and its Affiliates
(including, for the avoidance of doubt, any Third Party which becomes an
Affiliate of Company after the Effective Date) (a) will not, whether alone or in
collaboration with any Third Party or for itself or any Third Party, during the
promotion of any product, compare such product (other than the Product) with the
Product in any aspect nor disparage the Product in any manner, and (b) with
respect to any such product that is a product of Company or its Affiliates and
that Company or its Affiliates promotes, sells, distributes, or otherwise
commercializes using or through a Third Party, will (i) cause any such Third
Party, during the promotion of such product, not to compare such product with
the Product in any aspect nor disparage the Product in any manner and (ii) not
authorize any Third Party to make any such comparison or disparagement.


9.4    Limitation on Soliciting Employees. During the Term, Janssen shall not
directly or indirectly solicit for employment any Sales Representative who is an
employee of Company, and Company shall not directly or indirectly solicit for
employment any employee of Janssen with whom Company has had contact in the
course of the evaluation or negotiation of this Agreement or with whom Company
interacts during the Term; provided, however, that the foregoing provision will
not prohibit either Party from (a) conducting general solicitations of
employment in publications (including but not limited to websites, newspapers
and/or journals) available to the public, or solicitations through the use of
search firms, and which, in any case, are not directed





--------------------------------------------------------------------------------





specifically toward such employees of the other Party or (b) any contact with
any such employee of the other Party (i) that was initiated by such employee
without any solicitation prior thereto by the contacting Party (other than
solicitation permitted by clause (a) of this sentence) or (ii) with whom the
contacting Party is already in employment discussions as of the Effective Date,
or (iii) by any person other than (A) one who was introduced to, or became aware
of, the relevant employee of the other Party solely in connection with this
Agreement, and (B) one who is acting at the direction or suggestion of a person
described in (A).


ARTICLE X
INTELLECTUAL PROPERTY


10.1    Use of Trademarks. Janssen and its Affiliates shall retain all right,
title and interest in and to its and their respective Trademarks. Company shall
Promote pursuant to this Agreement only under the Product name and other Product
Trademarks used by Janssen in the Territory. Janssen hereby grants to Company,
during the Term, a non-exclusive, royalty free right to use such Product name
and Product Trademarks, and Janssen corporate names and logos, solely to the
extent they are included on the Promotional Materials and solely for the purpose
of using the Promotional Materials to Promote in the Territory under this
Agreement. Company shall not, without the express, prior written consent of
Janssen, alter or modify in any manner any Product Trademark or any other
Trademark of Janssen. Company agrees to comply with such Janssen standard
guidelines regarding the use of the Product Trademarks and any other Trademarks
of Janssen, and any amendments thereto, as Janssen provides to Company from time
to time after the Effective Date (including the Janssen Brand Usage Guidelines).


10.2    Ownership of Intellectual Property Rights. Company acknowledges and
agrees that Janssen or one of its Affiliates (a) is the sole and exclusive owner
of all rights in and to the Product Trademarks and any other Trademarks of
Janssen, including any form or embodiment thereof, and the goodwill now or
hereafter associated therewith, (b) shall own the copyrights to all Promotional
Materials and the Product Label and Insert, and (c) has the sole right to assert
or control any action to enforce its rights in or to any of the Product
Trademarks, any other Trademarks of Janssen or such copyrights and to receive
the proceeds of any such action. Company further acknowledges and agrees that it
does not, by virtue of this Agreement or its activities hereunder, obtain or
acquire any right or interest in the Product Trademarks, any other Trademarks of
Janssen, such copyrights, or any other intellectual property right of Janssen or
its Affiliates. To the extent that Company, by operation of Law or otherwise,
acquires any right (other than pursuant to this Agreement) to any of the Product
Trademarks, any other Trademarks of Janssen, such copyrights or such other
intellectual property rights, Company shall assign to Janssen all such rights at
Janssen’s cost and will not claim ownership. Company agrees that it shall not
seek to register or obtain ownership rights in any of Janssen’s corporate names,
logos, or Product Trademarks (or any confusingly similar trademark).


10.3    Prosecution and Maintenance. Janssen will have the right (and not the
obligation) to prepare, file, prosecute and maintain any intellectual property
right of Janssen or its Affiliates claiming or covering the Product or its use
in its sole discretion and at its own cost.





--------------------------------------------------------------------------------





10.4    Enforcement against Infringement. Janssen and Company will each promptly
notify the other in writing of any alleged or threatened infringement by a Third
Party in the Territory of any intellectual property right of Janssen or its
Affiliates claiming or covering the Product or its use in treating urothelial
cancer, or any alleged or threatened assertion by a Third Party of invalidity of
any of the intellectual property rights of Janssen or its Affiliates claiming or
covering the Product or its use in treating urothelial cancer in the Territory,
of which such Party becomes aware. Janssen and its Affiliates shall have the
sole right (but not the obligation) to prosecute any such infringement in its
sole discretion and at its sole cost.


10.5    Third Party Infringement Claims. In the event that Janssen or its
Affiliate(s) decides to obtain a license to intellectual property from a Third
Party in the Territory in order to commercialize the Product, whether or not due
to a Third Party claim, notice, or suit or other inter partes proceeding against
Janssen, Company and/or their Affiliates alleging that the commercialization of
the Product in the Territory infringes or misappropriates any intellectual
property rights of such Third Party, Janssen and its Affiliate(s) shall be
solely responsible for the costs associated with such license and Company shall
provide reasonable cooperation to Janssen or its applicable Affiliate(s) in
procuring and complying with such license.


ARTICLE XI
REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS


11.1    Representations of Authority. Janssen and Company each represents and
warrants to the other Party that, as of the Effective Date, it has full right,
power and authority to enter into this Agreement and to perform its respective
obligations under this Agreement and that it has the right to grant to the other
Party the rights granted pursuant to this Agreement as set forth herein.


11.2    Consents. Janssen and Company each represents and warrants to the other
Party that all necessary consents, approvals, and authorizations of all
Government Authorities and other Persons required to be obtained by it as of the
Effective Date in connection with the execution, delivery, and performance of
this Agreement have been obtained by the Effective Date.


11.3    No Conflict. Janssen and Company each represents and warrants to the
other Party that the execution and delivery of this Agreement by it and the
performance of its obligations hereunder (a) do not conflict with or violate any
Laws existing as of the Effective Date as applicable to such Party and (b) do
not conflict with, violate, breach, or constitute a default under any of its
material contractual obligations existing as of the Effective Date.


11.4    Enforceability. Janssen and Company each represents and warrants to the
other Party that, as of the Effective Date, this Agreement is a legal and valid
obligation binding upon it and is enforceable against it in accordance with its
terms, subject to the laws of bankruptcy, insolvency, and creditors’ rights.





--------------------------------------------------------------------------------





11.5    Sales Representatives and Other Company Employees.


11.5.1    Company covenants to Janssen that:


(a)    with respect to the Product, the Sales Representatives and Other Company
Employees in the Territory shall make no statements, claims, or undertakings to
any health care provider with whom they discuss or promote the Product that are
not consistent with, nor provide nor use any labeling, literature, or other
materials other than, the Product Label and Insert and those Promotional
Materials provided and approved for use pursuant to this Agreement; and


(b)    it shall ensure that all statements, comments and claims made by the
Sales Representatives and Other Company Employees (i) about the Product,
including as to efficacy and safety, are truthful and accurate and are
consistent with and in strict compliance with the Product Label and Insert and
all applicable Laws, and (ii) about Janssen in relation to the Product are
truthful, accurate, and in strict compliance with all applicable Laws.


Any statement, claim or comment that is contained in the Promotional Materials
or the Product Label and Insert, in each case, as in effect when such statement,
claim or comment is made, shall be deemed not to violate this Section 11.5.1.


11.5.2    Company shall perform all Detailing and other promotional activities
with respect to the Product in compliance with applicable Laws and the Promotion
Rules.


11.6    Other Compliance Matters.


11.6.1    Company represents and warrants that it has established, and covenants
that it will maintain during the Term, a compliance program consistent with the
Compliance Program Guidance for Pharmaceutical Manufacturers published by the
Office of Inspector General, U.S. Department of Health and Human Services.


11.6.2    Company represents and warrants that it has implemented, and covenants
that it will maintain during the Term, adequate systems, policies, and
procedures governing (1) interactions with health care professionals, (2)
material that can be distributed or discussed with health care professionals,
(3) the manner in which personnel should handle unsolicited requests for
off-label information, and (4) the review and approval of all marketing,
promotion, and sales materials, call plans, and incentive compensation
structures. Company represents and warrants that such policies and procedures
are and will be consistent with applicable Law and with this Agreement.
        
11.6.3    Company represents and warrants that neither Company, nor any of its
employees, officers, directors, or agents, has been debarred by the FDA, is the
subject of a conviction described in 21 U.S.C. 335a, or is subject to any
similar sanction. Company represents and warrants that it has not, and covenants
that it will not engage, in any capacity in connection with this Agreement, any
person who has been debarred by FDA, is the subject of a conviction





--------------------------------------------------------------------------------





described in 21 U.S.C. 335a, or is subject to any similar sanction. Company
shall promptly inform Janssen in writing if it or any person performing services
under this Agreement is debarred or is the subject of a conviction described in
21 U.S.C. 335a, or if any action, suit, claim, investigation, or legal or
administrative proceeding is pending or threatened relating to the debarment or
such conviction of Company or any such person performing services in connection
with this Agreement. Upon written request from Janssen, Company shall, within
ten (10) days, provide written confirmation that it has complied with the
foregoing obligation.


11.6.4    Company represents and warrants that it is in compliance, and
covenants that it will continue to comply during the Term, with all applicable
Laws, rules and regulations, including the federal anti-kickback statute (42
U.S.C. § 1320a-7b), the related safe harbor regulations, and the Limitation on
Certain Physician Referrals, also referred to as the “Stark Law” (42 U.S.C. §
1395nn).


11.6.5    Company shall conduct activities in accordance with applicable state
and federal Laws and any applicable regulations regarding Medicare, Medicaid,
and other third party-payer programs, if any. Company represents and warrants
that (1) it is not excluded from, and has not been convicted of any crime or
engaged in any conduct that could result in exclusion from, participation in any
state or federal healthcare program, as defined in 42 U.S.C. §1320a-7b(f), for
the provision of items or services for which payment may be made by a federal
healthcare program; (2) it has not contracted, and will not contract, with any
employee, contractor, agent, or vendor to perform work under the Agreement who
is excluded from participation in any state or federal healthcare program; and
(3) it is not subject to a final adverse action, as defined in 42 U.S.C.§
1320a-7a(e) and 42 U.S.C. § 1320a-7a(g), and has no adverse action pending or
threatened against it. Company shall notify Janssen of any final adverse action,
discovery of contract with an excluded entity or individual, or exclusion within
thirty (30) days of such action.


11.6.6    Company will comply with Exhibit D.


11.6.7    Janssen represents and warrants that neither Janssen, nor any of its
employees, officers, directors, or agents, has been debarred by the FDA, is the
subject of a conviction described in 21 U.S.C. 335a, or is subject to any
similar sanction. Janssen represents and warrants that it has not, and covenants
that it will not engage, in any capacity in connection with this Agreement, any
person who has been debarred by FDA, is the subject of a conviction described in
21 U.S.C. 335a or is subject to any similar sanction. Janssen shall promptly
inform Company in writing if it or any person performing services under this
Agreement is debarred or is the subject of a conviction described in 21 U.S.C.
335a, or if any action, suit, claim, investigation, or legal or administrative
proceeding is pending or threatened relating to the debarment or such conviction
of Janssen or any such person performing services in connection with this
Agreement.





--------------------------------------------------------------------------------





11.6.8    Janssen represents and warrants that it has established, and covenants
that it will maintain during the Term, Promotional Materials which are truthful,
accurate, and in strict compliance with all applicable Laws.


11.6.9    Janssen represents and warrants that it is in compliance, and
covenants that it will continue to comply during the Term, with all applicable
Laws, rules and regulations, including the federal anti-kickback statute (42
U.S.C. § 1320a-7b), the related safe harbor regulations, and the Limitation on
Certain Physician Referrals, also referred to as the “Stark Law” (42 U.S.C. §
1395nn).


11.6.10    Janssen shall conduct all activities hereunder in accordance with
applicable state and federal Laws, including any applicable regulations
regarding Medicare, Medicaid, and other third party-payer programs, if any.
Janssen represents and warrants that (1) it is not excluded from, and has not
been convicted of any crime or engaged in any conduct that could result in
exclusion from, participation in any state or federal healthcare program, as
defined in 42 U.S.C. §1320a-7b(f), for the provision of items or services for
which payment may be made by a federal healthcare program; (2) it has not
contracted, and will not contract, with any employee, contractor, agent, or
vendor to perform work under the Agreement who is excluded from participation in
any state or federal healthcare program; and (3) it is not subject to a final
adverse action, as defined in 42 U.S.C.§ 1320a-7a(e) and 42 U.S.C. §
1320a-7a(g), and has no adverse action pending or threatened against it.


11.7    Infringement of Third Party Intellectual Property; Clinical Trial Data.
Janssen represents and warrants to Company that, to its knowledge, as of the
Effective Date, the manufacture, use, import, or sale of the Product in the
Territory for the Initial Indication does not, and will not during the Term,
infringe or misappropriate any intellectual property rights of any Third Party.
Janssen represents and warrants to Company that, as of the Effective Date,
[***].


11.8    Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS ARTICLE XI,
NEITHER JANSSEN NOR COMPANY, NOR ANY OF THEIR AFFILIATES, MAKES ANY
REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED,
TO THE OTHER PARTY IN CONNECTION WITH THE PRODUCT, AND HEREBY DISCLAIMS ALL
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT WITH RESPECT TO THE PRODUCT. EACH PARTY HEREBY DISCLAIMS ANY
REPRESENTATION OR WARRANTY THAT THE EXPLOITATION OF THE PRODUCT PURSUANT TO THIS
AGREEMENT WILL BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH RESPECT TO
THE PRODUCT WILL BE ACHIEVED.













































--------------------------------------------------------------------------------





ARTICLE XII
INDEMNIFICATION; LIMITS ON LIABILITY


12.1    Scope of Indemnification.


12.1.1    Janssen shall indemnify and hold harmless Company, its Affiliates and
its and their respective directors, officers, employees, and agents
(collectively, the “Company Indemnified Parties”), from, against, and in respect
of any and all liabilities, costs, fines, penalties, orders of any Governmental
Authorities, Taxes, expenses, or amounts paid as damages or in settlement (in
each case, including reasonable attorneys’ and experts fees and expenses),
involving an Action asserted by a Third Party (collectively, “Losses”), incurred
or suffered by the Company Indemnified Parties or any of them and arising out of
or resulting from:


(a)     any breach by Janssen or any of the other Janssen Indemnified Parties of
any representation, warranty or covenant under this Agreement;


(b)     the negligence or willful misconduct of Janssen or any of the other
Janssen Indemnified Parties in connection with Janssen’s performance under this
Agreement;


(c)    any claim of death or bodily injury resulting from the use of the Product
sold in the Territory; or


(d)    any recall, withdrawal, product return or suspension of product promotion
under Section 3.6, 3.7 or 8.3.


except, in each case ((a), (b) (c), and (d)), to the extent caused by the
negligence or willful misconduct of Company or any of the other Company
Indemnified Parties or the breach by Company of any of its representations,
warranties or covenants set forth herein.


12.1.2    Company shall indemnify and hold harmless Janssen, its Affiliates, and
its and their respective directors, officers, employees, and agents
(collectively, the “Janssen Indemnified Parties”), from, against and in respect
of any and all Losses incurred or suffered by the Janssen Indemnified Parties or
any of them and arising out of or resulting from:


(a)    any breach by Company or any of the other Company Indemnified Parties of
any representation, warranty or covenant under this Agreement; or


(b)     the negligence or willful misconduct of Company or any of the other
Company Indemnified Parties in connection with Company’s performance under this
Agreement;


except in each case ((a) and (b)), to the extent caused by the negligence or
willful misconduct of Janssen or any of the other Janssen Indemnified Parties or
the breach by Janssen of any of its representations, warranties or covenants set
forth herein.





--------------------------------------------------------------------------------





12.2    Notice and Control of Actions.


12.2.1    A Person entitled to indemnification under this Article XII (an
“Indemnified Party”) shall give prompt written notification to the Person from
whom indemnification is sought (the “Indemnifying Party”) of the assertion of
any Action by a Third Party for which indemnification may be sought (it being
understood and agreed, however, that the failure by an Indemnified Party to give
such notice of a Third Party Action as provided in this Section 12.2.1 shall not
relieve the Indemnifying Party of its indemnification obligation under this
Agreement except and only to the extent that such Indemnifying Party is actually
prejudiced as a result of such failure to give notice).


12.2.2    Within thirty (30) days after delivery of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such Action with counsel reasonably
satisfactory to the Indemnified Party; provided, however, that the Indemnifying
Party shall not have the right to control the defense of any Action against any
Indemnified Party involving criminal charges or tax matters. If the Indemnifying
Party does not assume control of the defense of an Action, the Indemnified Party
shall control such defense.


12.2.3    The Party not controlling such defense shall reasonably cooperate with
the other Party at such other Party’s request and expense, and may participate
therein at its own expense; provided, however, that if the Indemnifying Party
assumes control of such defense and the Indemnified Party reasonably concludes,
based on advice from counsel, that the Indemnifying Party and the Indemnified
Party have conflicting interests with respect to such Action, the Indemnifying
Party shall be responsible for the reasonable fees and expenses of counsel to
the Indemnified Party solely in connection with such Action; provided further,
however, that in no event shall the Indemnifying Party be responsible for the
fees and expenses of more than one counsel for all Indemnified Parties.


12.2.4    The Party controlling such defense shall keep the other Party advised
of the status of such Action and the defense thereof and shall consider
recommendations made by the other Party with respect thereto.


12.2.5    The Indemnified Party shall not agree to any settlement of such
Action, consent to any judgment in respect thereof or admit any liability with
respect thereto, without the prior written consent of the Indemnifying Party,
which shall not be unreasonably withheld or delayed.


12.2.6    The Indemnifying Party shall not agree to any settlement of such
Action or consent to any judgment in respect thereof without the prior written
consent of the Indemnified Party, which shall not be unreasonably withheld or
delayed; provided, however, that no such consent shall be required with respect
to any such settlement, compromise or consent to judgment that (a) involves
solely the payment of money damages as to which the Indemnifying Party has
acknowledged its obligation to indemnify hereunder, (b) does not involve any
claim for injunctive





--------------------------------------------------------------------------------





or other equitable relief, and (c) effects a full and unconditional release of
the Indemnified Party with respect to all claims related to the Action.


12.3    Limitations on Liability. SUBJECT TO AND WITHOUT LIMITING THE
INDEMNIFICATION OBLIGATIONS OF EACH PARTY WITH RESPECT TO THIRD PARTY ACTIONS
UNDER SECTIONS 12.1 AND 12.2, AND EXCEPT WITH RESPECT TO LIABILITY ARISING FROM
BREACH OF SECTION 9.1 BY A PARTY, NO PARTY OR ANY OF ITS AFFILIATES WILL BE
LIABLE TO THE OTHER PARTY OR ITS AFFILIATES UNDER ANY CONTRACT, WARRANTY,
NEGLIGENCE, TORT, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY
SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, MULTIPLIED OR CONSEQUENTIAL DAMAGES, OR
OTHER DAMAGES FOR LOSS OF PROFIT, SALES OR FEES, ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ITS SUBJECT MATTER. FURTHER, SUBJECT TO AND WITHOUT
LIMITING THE INDEMNIFICATION OBLIGATIONS OF EACH PARTY WITH RESPECT TO THIRD
PARTY ACTIONS UNDER SECTIONS 12.1 AND 12.2, AND EXCEPT WITH RESPECT TO LIABILITY
ARISING FROM BREACH OF SECTION 9.1 BY A PARTY OR ARISING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF A PARTY, EACH PARTY’S AGGREGATE LIABILITY TO
THE OTHER PARTY FOR ALL CASES AND CONTROVERSIES ARISING OUT OF THE SUBJECT
MATTER OF THIS AGREEMENT, REGARDLESS OF THE CAUSE OF ACTION AND WHETHER BROUGHT
IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE, WILL BE
LIMITED TO $[***]. THE AMOUNT OF SERVICE FEES AND MILESTONE PAYMENTS PAID OR DUE
TO COMPANY UNDER THIS AGREEMENT WILL NOT BE INCLUDED IN THE CALCULATION OF SUCH
AGGREGATE LIABILITY AMOUNT.


12.4    Insurance. Company agrees to comply with Exhibit E attached hereto,
which is incorporated herein by this reference.


ARTICLE XIII
DISPUTE RESOLUTION


13.1    Disputes. All disputes, claims or controversies (other than matters that
are expressly stated herein to require the consent of either or both Parties)
arising from or related to this Agreement, or to the interpretation,
application, breach, termination or validity of this Agreement, whether based on
contract, tort, statute, or other theory of liability (“Disputes”), shall be
resolved in accordance with this Article XIII. It is the intent of the Parties
that all Disputes relating in any way to this Agreement should be resolved in
accordance with this Article, including Disputes that may involve the parent
companies, subsidiaries, and other Affiliates of any Party.


13.2    Negotiation. Before any Dispute may be submitted to mediation or
arbitration as provided below, the Dispute shall be referred to the President of
Janssen and the Chief Executive Officer of Company for discussion and attempted
resolution. No statements made by either Party during such discussions will be
used by the other Party or admissible in arbitration or any other





--------------------------------------------------------------------------------





subsequent proceeding for resolving the dispute. If such executives do not
resolve the Dispute within thirty (30) days of such referral by either Party,
then either Party may, upon written notice to the other Party, submit the
Dispute to mediation pursuant to Section 13.3 and binding arbitration pursuant
to Section 13.4.


13.3    Mediation.


13.3.1    The Parties shall first attempt in good faith to resolve any Dispute
that is not resolved pursuant to Section 13.2 by confidential mediation in
accordance with the then current Mediation Procedure of the International
Institute for Conflict Prevention and Resolution (“CPR Mediation Procedure”)
(http://www.cpradr.org) before initiating arbitration. The CPR Mediation
Procedure shall control, except where the CPR Mediation Procedure conflicts with
these provisions, in which case these provisions control. The mediator shall be
chosen pursuant to the CPR Mediation Procedure. The mediation shall be conducted
in English in New York, New York. At the request of either Party (and at the
shared expense of the Parties), the mediation shall have simultaneous
translation from and into English.


13.3.2    Either Party may initiate mediation with respect to any Dispute that
is not resolved pursuant to Section 13.2 by written notice to the other Party.
The Parties agree to select the mediator within twenty (20) days of the notice
and the mediation will begin promptly after the selection. The mediation will
continue until the mediator or either Party, declares in writing, no sooner than
after the conclusion of one full day of a substantive mediation conference
attended on behalf of each Party by a senior business person with authority to
resolve the Dispute, that the Dispute cannot be resolved by mediation. In no
event, however, shall mediation continue more than sixty (60) days from the
initial notice by a Party to initiate meditation unless the Parties agree in
writing to extend that period.


13.3.3    Any period of limitations that would otherwise expire between the
initiation of mediation and its conclusion shall be extended until twenty (20)
days after the conclusion of the mediation.


13.4    Arbitration. If the Parties fail to resolve a Dispute by mediation under
Section 13.3 and either Party desires to pursue resolution of the Dispute, the
Dispute shall be submitted by either Party for resolution in arbitration
pursuant to the then current CPR Rules for Non-Administered Arbitration of
International Disputes (“CPR Rules”) (http://www.cpradr.org), except where they
conflict with these provisions, in which case these provisions control. CPR is
designated as the Neutral Organization for all purposes.


13.4.1    Language/Location. The arbitration shall be conducted in English in
New York, New York.


13.4.2    Selection of Arbitrators.


(a)    The arbitrators will be chosen from the CPR Panels of Distinguished
Neutrals, unless a candidate not on the CPR Panels of Distinguished Neutrals is
approved by both





--------------------------------------------------------------------------------





Parties. Each arbitrator shall be a lawyer with at least fifteen (15) years’
experience with a law firm or corporate law department of over twenty-five (25)
lawyers or who was a judge of a court of general jurisdiction. To the extent
that the Dispute requires special expertise, the Parties will so inform CPR
prior to the beginning of the selection process.


(b)    The arbitration tribunal shall consist of three (3) arbitrators, chosen
in accordance with Rules 5.3 and 6 of the CPR Rules. If, however, the aggregate
award sought by the Parties is less than five million United States dollars (USD
$5,000,000) and equitable relief is not sought, a single arbitrator shall be
chosen in accordance with Rules 5.3 and 6 of the CPR Rules.


(c)    Candidates for the arbitrator position(s) may be interviewed by
representatives of the Parties in advance of their selection, provided that all
Parties are represented.


(d)    The Parties agree to select the arbitrator(s) within forty-five (45) days
of initiation of the arbitration.


13.4.3    Conduct of Proceedings.


(a)    The hearing will be concluded within nine (9) months after selection of
the arbitrator(s) and the award will be rendered within 60 days of the
conclusion of the hearing, or of any post hearing briefing, which briefing will
be completed by both sides within 45 days after the conclusion of the hearing.
In the event the Parties cannot agree upon a schedule, then the arbitrator(s)
shall set the schedule following the time limits set forth above as closely as
practical.


(b)    The arbitrator(s) shall be guided, but not bound, by the IBA Rules on the
Taking of Evidence in International Commercial Arbitration (www.ibanet.org).


(c)    The hearing will be concluded in ten hearing days or less. Multiple
hearing days will be scheduled consecutively to the greatest extent possible. A
transcript of the testimony adduced at the hearing shall be made and shall be
made available to either Party.


13.4.4    Applicable Law. The arbitrator(s) shall decide the merits of any
Dispute in accordance with the law governing this Agreement, without application
of any principle of conflict of laws that would result in reference to a
different law. The arbitrator(s) may not apply principles such as “amiable
compositeur” or “natural justice and equity.”


13.4.5    Award.


(a)    The arbitrator(s) shall render a written opinion stating the reasons upon
which the award is based. The arbitrator(s) may award the costs and expenses of
the arbitration as provided in the CPR Rules, but each Party shall bear its own
attorney fees.


(b)    The award may be entered and enforced in any court of competent
jurisdiction. If a court is called upon to enforce an award in a court
proceeding, the Parties consent





--------------------------------------------------------------------------------





to the court’s requiring the Party resisting enforcement to pay the reasonable
attorneys’ fees and costs incurred in that proceeding by the Party seeking
enforcement.


13.4.6    Provisional Relief. Any Party may seek emergency, interim, or
provisional relief prior to the appointment of the arbitrator(s) from any court
of competent jurisdiction, without waiver of the agreements to mediate and
arbitrate. After appointment of the arbitrator(s), any request for emergency,
interim, or provisional relief shall either be addressed to the arbitrator(s),
which shall have the power to enter an interim award granting relief using the
standards provided by applicable law, or to a court, but only with the
permission of the arbitrator(s). Any interim award of the arbitrator(s) may be
enforced in any court of competent jurisdiction.


13.4.7    WAIVER. EACH PARTY HERETO WAIVES: (A) ITS RIGHT TO TRIAL OF ANY ISSUE
BY JURY, (B) WITH THE EXCEPTION OF RELIEF MANDATED BY STATUTE, ANY CLAIM FOR THE
TYPES OF DAMAGES EXCLUDED BY SECTION 12.3 (SUBJECT TO THE EXCEPTIONS SPECIFIED
IN SUCH SECTION), AND (C) ANY CLAIM FOR ATTORNEY FEES, COSTS AND PREJUDGMENT
INTEREST.


13.5    Confidentiality. All proceedings and decisions of the mediator(s) and/or
arbitrator(s) shall be deemed Confidential Information of each of the Parties
and shall be subject to Section 9.1.


ARTICLE XIV
MISCELLANEOUS


14.1    Press Announcements. Neither Party, nor any of its Affiliates, shall
issue any press release or make any other public statement relating to the terms
and conditions of this Agreement or the relationship contemplated hereunder
without the prior written consent of the other Party. Notwithstanding the
foregoing, each Party (or its applicable Affiliate) may make any disclosure
relating to the Product or the terms and conditions of this Agreement that such
Party (or Affiliate), in the opinion of its counsel, is obligated to make
pursuant to Laws applicable to publicly-traded companies, including, inter alia,
regulations of the Securities and Exchange Commission, the New York Stock
Exchange or the Nasdaq Stock Market. In such event, the announcement shall be
brief and factual (to the extent consistent with applicable Laws), and the Party
required to make such disclosure shall, to the extent practicable, notify the
other Party of the method and content of such disclosure a reasonable period of
time (at least five (5) Business Days if possible) in advance thereof, so as to
allow such other Party to review it for the use of its name and disclosure of
Confidential Information.


14.2    Force Majeure Event. All incidents of force majeure, being circumstances
beyond the reasonable control of either Party and which have, or may have, a
material effect on the ability of such Party to perform under this Agreement,
including, failure of power or other utility or sanitary supplies; fire; flood;
earthquake; other natural disaster; explosion; riot; strike or lock-out of such
Party’s workforce; civil insurrection or unrest; terrorist activity; war
(whether declared or not); and regulations of any Governmental Authority, in
each case, to the extent beyond the





--------------------------------------------------------------------------------





reasonable control of such Party (“Force Majeure”), shall, for the duration and
to the extent of the effects caused thereby, release such Party from the
performance of its contractual obligations hereunder. The Party who has suffered
the Force Majeure shall notify the other Party without delay of any such
incident(s) occurring, and the Parties shall discuss the effects and extent of
such incident(s) on this Agreement and the measures to be taken. Each Party
shall use Diligent Efforts to avoid or restrict Force Majeure and to mitigate
any loss therefrom. In the event of an incident or incidents of Force Majeure,
the Party whose performance has been affected thereby shall as soon as
reasonably possible resume performance of its obligations hereunder. If any
Force Majeure substantially prevents, hinders, or delays performance by a Party
in a manner and to an extent that would, but for this Section, constitute a
material breach or give rise to a right of termination hereunder, and the
performance is not materially restored within one hundred eighty (180) days, the
other Party may terminate this Agreement upon written notice to such Party.


14.3    Independent Contractors. Nothing in this Agreement shall create or imply
an association, partnership, or joint venture between the Parties, it being
agreed and understood that the Parties are independent contractors; and neither
Party, with respect to a Third Party, shall have the power or authority to bind
or obligate the other Party in any way. Neither Party shall have any
responsibility for the hiring, termination or compensation of the other Party’s
employees or for any employee benefits of such employee. No employee or
representative of a Party shall have any authority to bind or obligate the other
Party to this Agreement for any sum or in any manner whatsoever, or to create or
impose any contractual or other liability on the other Party without said
Party’s approval.


14.4    Performance by Affiliates. To the extent that this Agreement purports to
impose obligations on the Affiliates of a Party, such Party agrees to cause its
Affiliates to perform such obligations. Company shall not use an Affiliate to
exercise any of its rights or perform any of its obligations or duties hereunder
without Janssen’s prior written consent. Janssen may use an Affiliate to
exercise its rights or perform its obligations and duties hereunder with prior
written notice to Company. If either Janssen or Company uses an Affiliate to
exercise any of its rights or perform any of its obligations or duties
hereunder, as the case may be, such Party shall remain liable hereunder for the
prompt payment and performance of all of its obligations hereunder.


14.5    Notices.


14.5.1    All notices, statements, requests or other documents that either Party
shall be required or shall desire to give to the other hereunder shall be in
writing and shall be given by the Parties only as follows: (a) by personal
delivery; (b) by facsimile, receipt confirmed; (c) by addressing it as indicated
below, and by depositing it certified mail, postage prepaid, in the mail, first
class (airmail if the address is outside of the country in which such notice is
deposited); or (d) by addressing it as indicated below, and by delivering it
toll prepaid to a recognized courier service (e.g., Federal Express or DHL).


14.5.2    If so delivered, transmitted by facsimile, mailed, or couriered, each
such notice, statement, request or other document shall, except as herein
expressly provided, be





--------------------------------------------------------------------------------





conclusively deemed to have been given when personally delivered or faxed during
a Business Day, or on the fifth (5th) Business Day after the date of mailing, or
on the second (2nd) Business Day after delivery to a courier service, as the
case may be. The address of a Party shall be the address of which the other
Party actually receives written notice pursuant to this Section 14.5 and until
further notice such addresses are:


If to Janssen, to:


Janssen Biotech, Inc.
800 Ridgeview Dr.
Horsham, PA 19044
Attention: President, Oncology
Facsimile: [***]




With a copy (which shall not constitute notice) to:


Office of the General Counsel
Johnson & Johnson
One Johnson & Johnson Plaza
New Brunswick, NJ 08933
Attn: General Counsel, Pharmaceuticals
Fax No.: [***]


If to Company, to:


Immunomedics, Inc.
300 The American Road
Morris Plains, NJ 07950
Attn: General Counsel


14.6    Entire Agreement. This Agreement, including the exhibits and schedules
attached hereto (which are hereby incorporated by reference), sets forth the
entire agreement and understanding between the Parties as to the subject matter
hereof and supersedes all agreements or understandings, oral or written, made
between the Parties before the Effective Date with respect to the subject matter
hereof.
    
14.7    Amendments; Assignment. This Agreement may not be revised, amended,
supplemented, or varied except by an instrument in writing signed by Janssen and
Company. Neither this Agreement nor any rights or obligations of a Party may be
assigned, delegated or otherwise transferred by such Party without the prior
written consent of the other Party; provided, however, that Janssen may, without
such consent but with prior written notice to Company, assign, delegate and
transfer this Agreement or all or any of its rights and obligations under this
Agreement to (a) any Third Party that acquires substantially all Janssen’s
assets relating to the Product in the





--------------------------------------------------------------------------------





Territory or (b) any Affiliate of Janssen. Any attempted assignment, transfer or
delegation not in accordance with this Section shall be void.


14.8    Non-Waiver of Rights. Failure of a Party to enforce any of the
provisions of or any rights with respect to this Agreement shall in no way be
considered a waiver of such provisions or rights or in any way affect the
validity of this Agreement. The failure of either Party to enforce any of such
provisions or rights shall not preclude or prejudice such Party from later
enforcing or exercising the same or any other provisions or rights which it may
have under this Agreement. The waiver of any provision, right or obligation
under this Agreement shall be effective only if in a written instrument signed
by the Party to be bound thereby.


14.9    Further Assurances and Cooperation. Each Party agrees that after the
Effective Date it will execute and deliver, or cause its Affiliates to execute
and deliver, such further documents and instruments as may be reasonably
necessary or proper to fully effectuate this Agreement and the transactions
contemplated hereby.


14.10    Severability. This Agreement is intended to be valid and effective
under any Laws and, to the extent permissible under Law, shall be construed in a
manner to avoid violation of or invalidity under any Laws. Should any provisions
of this Agreement be or become invalid, illegal, or unenforceable under any
Laws, the other provisions of this Agreement shall not be affected and shall
remain in full force and effect, and, to the extent permissible under the Laws,
any such invalid, illegal, or unenforceable provision shall be deemed amended
lawfully to conform with the intent of the Parties.


14.11    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.


14.12    Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which counterparts, when so executed and delivered, will
be deemed to be an original, and all of which counterparts, taken together, will
constitute one and the same instrument even if all parties have not executed the
same counterpart. Signatures provided by any photocopy and transmitted by
facsimile or other electronic means will be deemed to be original signatures.


14.13    Third Party Beneficiaries. The provisions of this Agreement are not
intended legally to benefit or be enforceable by any Person who is not a party
to this Agreement, and no such Person shall obtain any right under any such
provisions or shall by reason of such provisions make any claim against a party
to this Agreement.


14.14    Governing Law. The interpretation, construction and performance of this
Agreement, and the rights granted and obligations arising hereunder, shall be
governed in accordance with the substantive laws of the State of New York,
without regard to its conflicts of law rules.





--------------------------------------------------------------------------------





14.15    Construction. Except where expressly stated otherwise in this
Agreement, the following rules of interpretation apply to this Agreement: (a)
“include”, “includes”, and “including” are not limiting and mean include,
includes, and including, without limitation; (b) definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms; (c) references to an agreement, statute, regulation, or instrument mean
such agreement, statute, regulation, or instrument as from time to time amended,
modified, or supplemented; (d) references to a Person are also to its successors
and permitted assigns; (e) references to an “Article”, “Section”, “Exhibit”, or
“Schedule” refer to an Article or Section of, or any Exhibit or Schedule to,
this Agreement unless otherwise indicated; (f) the word “will” shall be
construed to have the same meaning and effect as the word “shall”; (g) the use
of any gender shall be applicable to all genders; and (i) the words “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement as an entirety and not to any particular provision. The captions of
this Agreement are for convenience of reference only and in no way define,
describe, extend, or limit the scope or intent of this Agreement or the intent
of any provision contained in this Agreement. Any reference in this Agreement to
a matter or action being subject to the “mutual agreement” or “mutual
consultation” of the Parties, or words of similar import, shall not be construed
as an agreement that the Parties shall agree to such matter or action. The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction shall be applied against either
Party on the basis that such Party drafted this Agreement or any portion hereof.


[The remainder of this page is intentionally left blank.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.


        
JANSSEN BIOTECH, INC.
By:
/s/Reshema Keups-Polanco
Name:
Reshema Keups-Polanco
Title:
VP, Sales and Marketing, Solid Tumor
 
 
IMMUNOMEDICS, INC.
By:
/s/Jared Freedberg
Name:
Jared Freedberg
Title:
General Counsel
 
 










--------------------------------------------------------------------------------





Schedule 1.16


Janssen Universal Calendar
sch116a01.jpg [sch116a01.jpg]





--------------------------------------------------------------------------------





sch1162.jpg [sch1162.jpg]





--------------------------------------------------------------------------------





Schedule 6.2


Pharmacovigilance Provisions


1    Definitions


1.1     “Adverse Event” (AE) means any untoward medical occurrence in a patient
or a clinical-trial subject administered a medicinal product and which does not
necessarily have to have a causal relationship with this treatment. An adverse
event can therefore be any unfavourable and unintended sign (for example, an
abnormal laboratory finding), symptom, or disease temporally associated with the
use of a medicinal product, whether or not considered related to this medicinal
product.


1.2    “Agreement” means the Promotion Agreement to which this Schedule is
attached.


1.3    “Applicable Law” means the applicable laws, rules, regulations, including
any guidelines or other requirements of any Regulatory Authority in the relevant
country of the Territory, and industry guidelines or codes of conduct that may
apply to the review and analysis of safety information, the reporting of safety
information to Regulatory Authorities and the maintenance of records thereof.


1.4    “Company Employee” means any employee of Immunomedics, Inc. or any of its
Affiliates conducting activities under the Agreement.


1.5    “Date of First Receipt” means the date of receipt or coming into
possession or control of safety information, which contains at a minimum a
suspect medicinal product and a suspect event i.e. an incomplete case. Unless
otherwise indicated in the Applicable Law the Regulatory Clock Start Date or Day
Zero for regulatory reporting, is the date the minimum criteria for reporting as
defined by the Applicable Law becomes available (i.e., an identifiable subject/
patient, identifiable reporter, suspect product, and event).


1.6    “Incomplete Case” means a case that does not contain minimum criteria for
reporting (as defined by the Applicable Law) to a Regulatory Authority (i.e., an
identifiable subject/ patient, identifiable reporter, suspect medicinal product,
and event), but at a minimum contains a suspect medicinal product and a suspect
event. Such reports are entered on the safety database maintained by Janssen as
potential cases of value for signal detection purposes.





--------------------------------------------------------------------------------





1.7    “Personal Data” means any information relating to an identified or
identifiable natural person.


1.8    “Product” has the meaning set forth in Section 1.77 of the Agreement.


1.9    “Product Quality Complaint” (PQC) Any written, electronic or oral
communication that alleges deficiencies related to the identity, quality,
durability, reliability, safety, effectiveness or performance of a product after
it is released for distribution.


1.10     “Regulatory Authority” means any applicable federal, national,
regional, state, provincial or local regulatory agencies, departments, bureaus,
commissions, councils or other government entities regulating or otherwise
exercising authority with respect to the Product in the relevant Territory.


1.11    “Special Situation” Occurrences or reports that may not contain an
adverse event, which must still be collected and reported in order to meet
regulatory safety reporting requirements and Janssen policies:


•    Overdose of Product,
•    Pregnancy exposure (maternal and paternal),
•    Exposure to the Product from breastfeeding,
•    Suspected abuse/misuse of the Product,
•    Inadvertent or accidental exposure to the Product (including occupational
exposure),
•    Any failure of expected pharmacological action (i.e. lack of effect) of the
Product,
•    Unexpected therapeutic or clinical benefit from use of the Product,
•
Medication error (includes potential, intercepted or actual) involving the
Product with or without patient/consumer exposure to the Product, (e.g. name
confusion) OR that caused an unintended effect or could cause an intended effect
(e.g. adult medicine given to a young child),

•    Suspected transmission of an infectious agent via Product,
•    Expired drug use and falsified medicine,





--------------------------------------------------------------------------------





•
Off-label use - situations where the Product is intentionally used for a medical
purpose not in accordance with the authorized product information.



Off-label use without an associated AE, Special Situation, UE or AEPQC should be
collected only when it is specifically and voluntarily brought to the attention
of a Company Employee in an unsolicited manner by a reporter e.g., Health Care
Professional or data obtained from databases where off-label use may be
systematically collected (e.g., reimbursement database in US), and in accordance
with local procedure in compliance with local laws and regulations. Follow-up of
off-label use is not required.


1.12    “Territory” means the United States of America, including its
territories and possessions.


1.13    "Undesirable Effect” (UE) shall mean an adverse reaction for human
health attributable to the normal or reasonably foreseeable use of a cosmetic
product.


Note: All capitalized terms used but not defined in this Schedule shall have the
meanings ascribed to them (if any) in the Agreement.


2    Reporting Requirements


2.1    If any Company Employee receives or otherwise comes into possession or
control of any information about the Product, regardless of source, relating to
an Adverse Event (AE), Special Situation, AE associated with a Product Quality
Complaint (AEPQC), Undesirable Effect (UE) or an Incomplete Case, such Company
Employee shall provide such information immediately, but in no case later than
twenty-four (24) hours from the Date of First Receipt by the Company Employee,
to Janssen by using the Janssen Online Complaint Form available at
Janssensafety.com. For the avoidance of doubt, all information regarding
Incomplete Cases should also be provided immediately, but in no case later than
twenty-four (24) hours from the date the Company Employee receives such
information.


3    Training


4.1    Company shall ensure that all Company Employees are trained in the
reporting of AEs, Special Situations, AEPQC or UEs, prior to the start of
performing services under the Agreement and at least annually thereafter if such
services remain in effect, to ensure





--------------------------------------------------------------------------------





compliance with this Schedule and the Applicable Law. This includes, but is not
limited to, monitoring applicable AE, Special Situation, AEPQC and UE training,
and maintaining documentation of such training. Such training shall be conducted
in the manner set forth in the Agreement using materials to be provided by
Janssen. Janssen may require Company Employees to complete additional training
provided by Janssen when there is a change in the governing contracts and/or
processes or changes in Company’s personnel.


5    [Intentionally Omitted.]


5    Retention Policy


5.1    Company shall maintain and archive records of all source documentation
generated by the activity (records, questionnaires, reports), personnel training
records and other relevant information relating to its obligations under this
Schedule for a period consistent with Section 7.1 of the Agreement (including
Exhibit C thereto) and Applicable Law. Company must have appropriate storage
capabilities (e.g., preventing accidental damage of physical records and
appropriate back up of electronic storage systems) if storing original AE,
Special Situations, AEPQC and UE documentation. Notwithstanding the above,
before Company destroys any safety records it will notify Janssen of its
intention to do so, affording Janssen the opportunity to retain such records if
it so wishes.


6    Audit


6.1     Without prejudice to Section 7.5 of the Agreement, Janssen or its
designee shall have the right to audit Company to verify Company’s compliance
with this Schedule and the Applicable Law, provided that Janssen provides
Company with at least [***] ([***]) calendar days prior written notice. The
Parties shall agree upon the scope of the audit with a written audit plan to be
submitted by Janssen [***] ([***]) calendar days prior to the audit. Company
will allow such access to its facilities, systems, personnel and records, in
whatever form and in any location (including locations owned or operated by a
third party) as may reasonably be necessary to enable Janssen or its designee to
evaluate and ensure compliance with this Schedule and the Applicable Law.
Janssen shall communicate audit findings in a written audit report in a timely
manner. The Parties undertake to cooperate with
each other to diligently investigate and resolve any such audit findings.


7    Data Privacy







--------------------------------------------------------------------------------





7.1    In the performance of the above safety activities, both Parties will
comply with all Applicable Laws in respect of data privacy in order to protect
Personal Data.


7.2    Each Party shall collect, use and disclose any Personal Data obtained in
the course of performing the safety activities under this Schedule solely for
the purposes of complying with the regulatory obligations as described in this
Schedule, or as otherwise required by Applicable Law or by a court order. Both
Parties will use electronic, physical and any other safeguards appropriate to
the nature of the information to prevent any use or disclosure of Personal Data
other than as provided for above. Both Parties will also take reasonable
precautions to protect the Personal Data from accidental, unauthorised, or
unlawful alteration or destruction.


7.3    Each Party shall notify the other Party promptly of any accidental,
unauthorised, unlawful destruction, loss, alteration, or disclosure of, or
access to the Personal Data, and take immediate steps to rectify any such
security breach.


8    Follow Up


8.1    Janssen will be responsible to diligently follow up on safety
information.


9    Miscellaneous


9.1    Notwithstanding the above, in the event any Company Employee is informed
of AE, Special Situations, AEPQC or UE related to the use of any other products
of Janssen or its Affiliates that such Company Employee is aware of, such
Company Employee shall report these to Janssen (in the same manner as any such
report relating to the Products) within twenty-four (24) hours of the Date of
First Receipt of such information by such Company Employee.





--------------------------------------------------------------------------------





CONTACT DETAILS


For Janssen
Name:
 
Company:
 
Telephone:
 
Fax:
 
Email:
 
 
For Company
Name:
 
Company:
 
Telephone:
 
Fax:
 
Email:






--------------------------------------------------------------------------------





EXHIBIT A


Brand Plan


[***]







--------------------------------------------------------------------------------





EXHIBIT B


Detailing Requirements


[***]





--------------------------------------------------------------------------------





EXHIBIT C


Records and Information Management (“RIM”) Requirements


1.    Maintenance. Company shall maintain and manage all paper and electronic
records, files, documents, work papers and other information in any form
provided by Janssen or generated pursuant to this Agreement (the “Files and Work
Papers”): (a) in accordance with Janssen’s records management policies (which
may be changed by JBI from time to time and communicated to Company), including
as set forth in “RIM Requirements” below, (b) separately from files generated,
managed or maintained by Company under agreements with other customers, (c) as
required by applicable statutes and regulations, and (d) as set out in any
preservation request issued to Company by Janssen.


2.    Preservation. Company shall comply promptly and fully with any request
from Janssen, for any reason, to preserve Files and Work Papers or to promptly
deliver such materials to Janssen. Steps to comply include, when requested by
Janssen, periodic meetings to identify and implement documented procedures to
preserve or deliver such data. Files and Work Papers created or modified by
Company in electronic format must be delivered to Janssen in the same electronic
format or as otherwise directed by Janssen.


3.    Third Party Requests. Upon receipt from Third Parties of any request,
demand, notice, subpoena, order, or other legal information-request for any
Files and Work Papers, Company shall take all reasonable steps to protect
Janssen’s legal rights in any response to such request and, to the extent that
Company legally may do so, shall immediately notify Janssen, shall provide
Janssen with a copy of such request, and shall meet and cooperate with Janssen
in the implementation of procedures to comply with the request.


4.    RIM Requirements. This section specifies RIM requirements applicable to
Files and Work Papers that Company personnel create, maintain, manage or
manipulate on behalf of Janssen. Company is responsible for understanding and
complying with Janssen’s RIM requirements.


a.    Records and Information Management requirements shall be applied
consistently and regularly.


b.    Company’s Files and Work Papers:


i)    shall be created, stored and managed throughout their lifecycle using
proper protection;


ii)
shall be protected and access controlled according to their value as described
in the Johnson & Johnson Supplier Information Security Requirements;



iii)    shall be retained in accordance with the Johnson & Johnson





--------------------------------------------------------------------------------





Enterprise Retention Schedule, which defines retention requirements for
business, legal, regulatory and privacy purposes; and


iv)    relevant to litigation or an investigation and subject to a legal hold
shall be retained and preserved, regardless of the retention requirement set
forth in the Johnson & Johnson Enterprise Retention Schedule.


c.
Company shall ensure that the Files and Work Papers are retained upon the
departure of personnel employed by Company.



d.
Janssen or the applicable Janssen Affiliate shall provide written approval prior
to the disposition (disposal or deletion) of any Files and Work Papers.



e.
Company personnel with access to Janssen’s network shall annually complete
Records and Information Management training as specified by Janssen.






--------------------------------------------------------------------------------





EXHIBIT D


Health Care Compliance Provisions


1. “HCP” is defined as (i) any person who is licensed by a state to provide
health care services directly or indirectly to patients, such as a physician, a
nurse, a technician, a psychologist, or a lab specialist and/or (ii) any person
or organization to whom a Party markets its products and services that is in a
position to influence the selection of the products furnished or purchased,
including but not limited to hospitals and health systems, administrators,
procurement personnel, group purchasing organizations, pharmacy benefit
managers, and business people.


2. Company shall, with respect to each HCP engaged under this Agreement:


a.     Ensure that the HCP’s services are provided in compliance with all
applicable laws and regulations, including but not limited to laws and
regulations pertaining to the promotion of products regulated by the United
States Food and Drug Administration (FDA); laws, regulations and guidance
pertaining to federal and state anti-kickback and submission of false claims to
governmental or private health care payors (collectively, “Health Care
Compliance” or “HCC”); state and federal laws and regulations relating to the
protection of individual and patient privacy; and any other laws and regulations
applicable to such services.


b.     Ensure that HCP’s services are provided in compliance with Janssen’s
written policies and procedures of which Company is provided notice, including,
but not limited to, policies and procedures related to FDA and Health Care
Compliance and the protection of individual and patient privacy (collectively,
“Janssen Policies”). The requirements of this Agreement and any additional
policies attached to this Agreement shall constitute Janssen Policies of which
Janssen provides notice to Company.


c.     Comply with professional and/or employment rules (such as conflicts of
interest or ethics policies) established by Company or a professional
organization or institution with which HCP is affiliated when the provision of
services by an HCP is subject to such rules, including, as applicable, obtaining
any required approval(s) prior to providing services and making any required
reports.


3. Company shall provide notice to each HCP of the following:


The Physician Payments Transparency Requirements of the Patient Protection and
Affordable Care Act of 2010 (codified at 42 U.S.C. 1320a-7h) and implementing
regulations, require certain pharmaceutical, medical device, and other companies
to annually report to the Centers for Medicare and Medicaid Services (CMS)
certain information about payments and transfers of value provided directly or
indirectly to U.S. physicians and teaching hospitals, which CMS will make
publicly available. This includes any payments or transfers of value that
Janssen provides indirectly through Company to U.S. physicians and teaching
hospitals. As required by law, Janssen will report to CMS information about
payments and transfers of value that Company





--------------------------------------------------------------------------------





provides to U.S. physicians and teaching hospitals pursuant to this Agreement.
This includes any portion of any payment or transfer of value that Janssen
furnishes to Company which Company then provides directly or indirectly to U.S.
physicians or teaching hospitals, including its employees, agents, or
contractors. Information that Janssen must report includes the identity and
business address of each relevant U.S. physician or teaching hospital, the value
and purpose of any payments or transfers of value that are furnished, and any
other information as may be required by law. To enable Janssen to comply with
its legal obligations, Company shall track, maintain, and provide Janssen
information and data related to any payments or transfers of value that Company
provides to U.S. physicians and teaching hospitals under this Agreement. Company
shall provide such information and data in the form and manner that Janssen
requests in a timely manner. Janssen may also report information about
compensation, payments or transfers of value that Company provides to U.S.
physicians and teaching hospitals as otherwise required by law and Janssen
reserves the right to post on a website accessible to the public such
information, whether or not required by law.


4. In accordance with Janssen’s request, Company shall, within thirty (30) days
thereafter, provide or upload to Janssen’s health care compliance data system
(the “Totality Third Party Company Portal”) or any similar system, all
compliance documents and data templates related to services. Data requirements
regarding Totality Third Party Company Portal can be found at
https://totalitygateway.jnj.com. Compliance documents and data templates include
the following:


a.     Copies of written agreements including compensation terms, with each HCP
providing services.


b.     Documentation indicating that each HCP providing services is not excluded
or debarred and, for any health care practitioner, duly licensed under state
law, as set forth above. Company shall obtain such documentation prior to
engaging such HCP to provide services.


c.     Documentation of services provided by such HCP (e.g., a written report,
comments collected at a meeting, presentation materials, etc.).


d.     HCP data templates capturing details on HCP value exchange. Value
exchanges shall include, without limitation, any gifts, meals, compensation,
travel reimbursement and patient-related materials provided to HCPs in
connection with this Agreement.


e.    Documentation that shows that Company provided notice to each HCP that
information provided pursuant to this Agreement may be made publicly available
at any time at the sole discretion of Janssen.


f.     Electronic report of overall expenses paid to or on behalf of each HCP
and electronic copies of all original receipts documenting such expenses; and





--------------------------------------------------------------------------------





g.     Written evidence of any required ethics or other authorizations allowing
HCPs employed by federal, state or local government agencies, including but not
limited to pharmacy and therapeutics committees, to provide services under this
Agreement.


5. In the event that Janssen is charged any fee or penalty because Company
failed to comply with the requirements set forth in this Exhibit, Company agrees
to reimburse Janssen for such fees or penalties. Janssen reserves the right to
reduce or not pay any invoice in the event that Company fails to comply with the
requirements set forth in this Exhibit.


6. Company shall produce and send to Janssen electronic reports each month in
which payments were made or gifts or meals were provided to HCPs by Company on
behalf of Janssen, listing the following:


a.     value of any gifts, meals, compensation paid, and/or entertainment
provided to HCPs, whether their services were obtained through a written
agreement or not;


b.     nature, purpose and date of payments or other items of value provided;
and


c.     names, addresses, and federal Tax I.D. number of HCPs who were paid
remuneration for services relating to Janssen.


7. Company shall report any violations of the compliance obligations set forth
in this Agreement to Janssen at the name and address listed in Section 14.5
(Notices) or through the Vendor & Distributor Hotline at 1-800-556-2496.


8. Company, at its expense, shall ensure that all personnel and subcontractors
involved in providing services attend and participate in training and
educational programs reasonably scheduled by Janssen. Company, at its expense,
agrees to train and periodically provide refresher training to all its new and
current personnel and subcontracted personnel providing services regarding the
compliance obligations set forth in this Agreement, including any Janssen
Policies applicable to services. Company shall, upon request, provide Janssen
with a record of the training provided and the dates training was attended by
any Company personnel and subcontractors.





--------------------------------------------------------------------------------





EXHIBIT E


Insurance Requirements


[***]



